--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]” AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 10.2


Execution Copy


CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
 
This CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE (“Settlement Agreement” or
this “Agreement”) is made as of this 19th day of April, 2013 (the “Signing
Date”), by and among Mortgage Guaranty Insurance Corporation (“MGIC”),
Countrywide Home Loans, Inc. (“CHL”) and Bank of America, N.A., in its capacity
as master servicer or servicer of Subject Loans (“Servicer”).  Each of MGIC, CHL
and Servicer is referred to herein as a “Party” and are collectively referred to
herein as the “Parties.”  Capitalized terms have the meanings given them in
Section 1.
 
RECITALS
 
WHEREAS, MGIC issued mortgage insurance policies on the Subject Loans;
 
WHEREAS, on or about December 17, 2009, CHL and Servicer initiated the
Litigation Action in San Francisco Superior Court (“Superior Court”) against
MGIC;
 
WHEREAS, on or about January 19, 2010, MGIC removed the Litigation Action to the
United States District Court for the Northern District of California (“District
Court”);
 
WHEREAS, on or about February 24, 2010, MGIC initiated the Arbitration Action
before the American Arbitration Association against CHL and Servicer (as
successor in interest to BAC Home Loans Servicing f/k/a Countrywide Home Loans
Servicing LP);
 
WHEREAS, on or about March 16, 2010, CHL and Servicer (on behalf of itself and
as successor in interest by de jure merger to Countrywide Bank FSB, formerly
Treasury Bank and as successor in interest to BAC Home Loans Servicing f/k/a
Countrywide Home Loans Servicing LP), filed a counterclaim against MGIC in the
Arbitration Action;
 
WHEREAS, on or about March 30, 2010, the District Court granted CHL and
Servicer’s motion to remand the Litigation Action to the Superior Court;
 
WHEREAS, on or about March 31, 2010, MGIC moved to stay the District Court’s
order of remand pending appeal to the United States Court of Appeals for the
Ninth Circuit (“Ninth Circuit”), Case No. 10-15996;
 
WHEREAS, on or about April 27, 2010, MGIC timely appealed to the Ninth Circuit
from the District Court's order granting CHL and Servicer’s motion to remand;
 
WHEREAS, on or about May 4, 2010, the District Court denied MGIC’s motion to
stay the order of remand pending appeal to the Ninth Circuit;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on or about October 13, 2010, the Superior Court granted MGIC’s motion
to stay the action in state court pending a final ruling in the Ninth Circuit;
 
WHEREAS, on or about January 17, 2011, MGIC filed its Answer and Counterclaims
to Respondents’ Counterclaims in the Arbitration Action;
 
WHEREAS, on or about June 15, 2011, the Ninth Circuit reversed the District
Court’s remand order;
 
WHEREAS, on or about October 18, 2011, the District Court granted MGIC’s motion
to stay the Litigation Action in federal court pending arbitration;
 
WHEREAS, each of the Parties acknowledges that absent this Settlement Agreement,
the Parties would continue to prosecute or defend their positions related to the
Mortgage Insurance Dispute, including in the Arbitration Action and the
Litigation Action;
 
WHEREAS, except as set forth in this Settlement Agreement, the Parties now
desire to limit the expense, inconvenience, and distraction of litigation,
including in the Arbitration Action and the Litigation Action, and wish to
resolve their claims and differences related to the Mortgage Insurance Dispute;
 
WHEREAS, MGIC provided insurance on CHL-originated or acquired loans that were
then either sold to third party investors (“Third Party PLS/Other Loans”) or
deposited into Countrywide sponsored residential mortgage backed securitization
trusts (“Countrywide PLS Loans”);
 
WHEREAS, MGIC and Servicer are entering contemporaneously into a separate
Confidential Settlement Agreement and Release (the “MGIC/BANA Settlement
Agreement”) governing MGIC’s insurance obligations on certain loans that CHL
sold to the GSEs, or which are currently owned by either Servicer or CHL;
 
WHEREAS, this Settlement Agreement addresses MGIC’s insurance obligations with
respect to Third Party PLS/Other Loans and Countrywide PLS Loans, as defined
herein;
 
WHEREAS, Servicer either was or currently is the servicer or master servicer on
the Subject Loans, and as such, had or has certain mortgage loan
servicing-related rights and obligations;
 
WHEREAS, unless terminated, this Settlement Agreement will be implemented as of
the applicable Other Implementation Date(s); and
 
WHEREAS, neither Party, by entering into this Settlement Agreement, admits the
accuracy of any position advanced by any other Party.
 
NOW, THEREFORE, intending to be legally bound, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the promises and the other matters contained herein, the Parties agree
as follows:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
1.
Definitions.

 
The following definitions govern this Settlement Agreement:
 
 
(a)
“Affiliate” means, with respect to each of MGIC, CHL and Servicer, each of those
entities listed on Exhibit 21 to the annual report on Form 10-K most recently
filed with the United States Securities and Exchange Commission in the case of
MGIC, by MGIC Investment Corporation, a Wisconsin corporation, and in the case
of CHL and Servicer, by Bank of America Corporation, a Delaware corporation.

 
 
(b)
“ADR Procedure” means the alternative dispute resolution procedure set forth in
Section 11(b) with respect to any dispute arising out of an Exclusion applied by
MGIC with respect to one or more Covered Loans.

 
 
(c)
“Applicable Reduction” means a ten percent (10%) reduction of the Contested
Notices Amount on the last day of each calendar quarter, beginning on the last
day of the first calendar quarter following the Initial Implementation Date and
ending when the Contested Notices Amount is reduced to or below zero; provided
that a reduction shall occur only (i) if the OCI has not initiated and is not
pursuing an action as contemplated by Section 12(b) during the applicable
calendar quarter, or (ii) if the OCI initiated such action, (A) as of the last
day of such calendar quarter the OCI either has discontinued or has informed
MGIC that it is not pursuing such action, or (B) a final court order has been
entered dismissing such action with prejudice.  If clause (ii) of the preceding
sentence should apply, then the Contested Notices Amount shall be reduced by the
Applicable Reduction for that quarter and for each previous quarter in which the
Applicable Reduction was not applied.

 
 
(d)
“Arbitration Action” means the arbitration proceeding captioned Mortgage
Guaranty Insurance Corporation v. Countrywide Home Loans, Inc., et al., American
Arbitration Association, Case No. 51 148 Y 00398 10.

 
 
(e)
“Category” means each of the following as a separate group: (i) Countrywide PLS
Loans; and (ii) Third Party PLS/Other Loans.

 
 
(f)
“Causes of Action” means all claims, damages, demands, proceedings, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses (including, but not limited to, attorneys’
fees and costs associated with any court or administrative proceedings),
judgments, orders and liabilities, of any kind whatsoever, in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, certain or
speculative, and whether concealed or hidden, which have existed, may have
existed, or do exist.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(g)
“CHL” means Countrywide Home Loans, Inc. as set forth in the Preamble.

 
 
(h)
“CHL Escrow Account” means the escrow account established pursuant to Section
2(c) into which CHL will deposit the CHL Escrow Amount.

 
 
(i)
“CHL Escrow Amount” means the amount of [***], to be deposited into the CHL
Escrow Account by CHL as set forth in Section 2(a), and disbursed as set forth
in Section 8.

 
 
(j)
“CHL Released Parties” means CHL, each of its Affiliates (including without
limitation Servicer), and each of CHL’s and such Affiliates’ respective
predecessors, successors, and assigns, and all of their respective shareholders,
directors, officers, employees and agents.

 
 
(k)
“CHL Releasors” means CHL, each of its Affiliates (including without limitation
Servicer), and each of CHL’s and such Affiliates’ respective predecessors,
successors, and assigns, and all of their respective shareholders, directors,
officers, employees and agents.

 
 
(l)
“Claim” has, with respect to any Subject Loan, the meaning set forth in the
applicable Master Policy.

 
 
(m)
“Claim Group” means one or more disputed claims but not in excess of fifteen
(15) disputed claims.

 
 
(n)
“Confidential Information” means the content of this Settlement Agreement that
is nonpublic, the negotiation of this Settlement Agreement, and any discussions
or information (written or oral) exchanged during the Arbitration Action, the
Litigation Action, or any dispute resolution pursuant to Section 11, including
any written decision or award issued by any arbitrator described in Section
11.  Confidential Information does not include information that (i) was or
becomes generally available to the public, other than as a result of a
disclosure by a Party or a representative of a Party in violation of the
provisions of Section 16, or (ii) becomes available to a Party on a
non-confidential basis from an independent source which is not bound by any
obligation to keep such Confidential Information confidential.

 
 
(o)
“Contested Notices Amount” means an amount calculated as of the Initial
Implementation Date equal to (x) the sum of all of the Claim benefit amounts of
the Past Coverage Determination Loans less (y) the sum of (i) the amount of the
Settlement Payment and (ii) the aggregate amount of the premium refund checks
associated with the Past Coverage Determination Loans.

 
 
(p)
“Countrywide PLS Loans” means those loans identified as Countrywide PLS Loans on
any of Schedules 1 through 9, which include loans held in Countrywide-sponsored
private label securitizations.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(q)
“Coverage Rescission” means a rescission or denial of coverage under an
applicable Master Policy by reason of any fact, event or circumstance other than
a fact, event or circumstance which is the basis for an Exclusion.

 
 
(r)
“Covered Loans” means (i) those loans that have coverage in-force as of December
31, 2012, or coverage was in-force prior to a default that existed as of
December 31, 2012, listed on Schedule 1 as of the Signing Date, as updated
pursuant to Section 3(a), and as finalized with respect to the applicable Other
Implementation Date pursuant to Section 3(b), including, for the avoidance of
doubt, the Pending Rescission Loans, and (ii) the Recently Rescinded Loans.

 
 
(s)
“Current Liability Amount” means an amount calculated as of the date the OCI
files a court complaint in an action that seeks an order of the type referred to
in Section 12(b) equal to (x) the Contested Notices Amount less (y) all
Applicable Reductions.

 
 
(t)
“Curtailment” means any reduction or correction by MGIC to some portion of a
payment of a Claim on a Subject Loan based on alleged loan servicing-related
conduct.

 
 
(u)
“Denial Settlement Payment” means the amount of [***], to be deposited to the
Escrow Accounts by MGIC as set forth in Section 2(a), and disbursed as set forth
in Section 8.  The Denial Settlement Payment with respect to the Countrywide PLS
Loans and the Third Party PLS/Other Loans shall be allocated among the loans
identified on Schedule 9, as finalized pursuant to Section 3(b)(ii).

 
 
(v)
“Disclosee” means the Party from whom the disclosure of Confidential Information
is sought by any nonparty as described in Section 16(b).

 
 
(w)
“Dispute” means any dispute between the Parties arising under or relating to
this Settlement Agreement that does not involve (i) an Exclusion to be resolved
pursuant to the ADR Procedure set forth in Section 11(b), (ii) enforcement of an
arbitral decision rendered pursuant to Section 11(b) or 11(c), or (iii) any
Curtailment.

 
 
(x)
“District Court” means the United Stated District Court for the Northern
District of California as set forth in the Recitals.

 
 
(y)
“DPO” means any OCI administrative order under which MGIC may be operating after
the applicable Other Implementation Date that requires MGIC to pay Claims in
part by deferred payment obligations.

 
 
(z)
“Escrow Accounts” means the CHL Escrow Account and the MGIC Escrow Account to be
established pursuant to Section 2(c).

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(aa)
“Escrow Agreement” means an escrow agreement in the form of Exhibit H with U.S.
Bank National Association, or other escrow agent mutually agreed by the Parties.

 
 
(bb)
“Exclusion” means a basis to either rescind coverage or deny a Claim or coverage
under an applicable Master Policy for a Covered Loan if, and only if, the
applicable Master Policy provision permitting such rescission or denial is
specified on Exhibit F.

 
 
(cc)
“GSEs” means the Federal National Mortgage Association (“Fannie Mae”) and the
Federal Home Loan Mortgage Corporation (“Freddie Mac”).

 
 
(dd)
“Indemnified Party” means each of MGIC and its Affiliates, on the one hand, and
each of CHL and Servicer and their respective Affiliates, on the other hand,
which shall be indemnified, defended and held harmless by the other Party as set
forth in this Agreement.

 
 
(ee)
“Indemnifying Party” means each of MGIC, CHL and Servicer, which shall
indemnify, defend and hold harmless the Indemnified Party as set forth in this
Agreement.

 
 
(ff)
“Initial Implementation Date” has the meaning given it in the MGIC/BANA
Settlement Agreement.

 
 
(gg)
“Litigation Action” means the action currently captioned Countrywide Home Loans,
Inc., et al. v. Mortgage Guaranty Insurance Corporation, United States District
Court for the Northern District of California, Case No. CV 10-00233 JSW, on
removal from San Francisco Superior Court Case No. CGC-09-495278.

 
 
(hh)
“Loss” has, with respect to any Subject Loan, the meaning set forth in the
applicable Master Policy, including corrections and curtailments, and for the
avoidance of doubt, Curtailments.

 
 
(ii)
“Master Policy” means, with respect to any Subject Loan, the applicable mortgage
guaranty master policy (Form #71-7135, 71-70283, or 71-70276) and all applicable
endorsements under which MGIC provided primary mortgage guaranty insurance on
the Subject Loan, and the related certificate issued under any Master Policy.

 
 
(jj)
“MGIC” means Mortgage Guaranty Insurance Corporation as set forth in the
Preamble.

 
 
(kk)
“MGIC/BANA Settlement Agreement” means the Confidential Settlement Agreement and
Release between MGIC and Bank of America, N.A. as set forth in the Recitals.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(ll)
“MGIC Escrow Account” means the escrow account established pursuant to Section
2(c) into which MGIC will deposit the Settlement Payment and the Denial
Settlement Payment.

 
 
(mm)
“MGIC Released Parties” means MGIC, each of its Affiliates, and each of MGIC’s
and its Affiliates’ predecessors, successors, and assigns, and all of their
respective shareholders, directors, officers, employees and agents.

 
 
(nn)
“MGIC Releasors” means MGIC, each of its Affiliates, and each of MGIC’s and its
Affiliates’ predecessors, successors, and assigns, and all of their respective
shareholders, directors, officers, employees and agents.

 
 
(oo)
“Monthly Loan Report” means each reconciliation loan report to be delivered by
MGIC pursuant to Section 3(a).

 
 
(pp)
“Mortgage Insurance Dispute” means all Causes of Action related to the Subject
Loans arising from, under, or in connection with, or otherwise related in any
way to, (i) mortgage insurance coverage provided by MGIC with respect to the
Subject Loans and (ii) [***], including, for the avoidance of doubt, those
Causes of Action at issue between the Parties in the Arbitration Action and the
Litigation Action; provided that such Causes of Action include Causes of Action
with respect to the Countrywide PLS Loans and the Third Party PLS/Other Loans
only to the extent that an Other Implementation Date has occurred with respect
to such Countrywide PLS Loans and Third Party PLS/Other Loans; and provided,
further, that the Mortgage Insurance Dispute does not include any Causes of
Action or defenses related to any Curtailments.

 
 
(qq)
“Ninth Circuit” means the United States Court of Appeals for the Ninth Circuit
as set forth in the Recitals.

 
 
(rr)
“Non-Consenting Loans” means those Countrywide PLS Loans or Third Party
PLS/Other Loans that do not receive Other Consent pursuant to Section 5,
designated as Non-Consenting Loans on Schedule 11 pursuant to Section 3(b)(ii)
and are therefore, no longer a Subject Loan.

 
 
(ss)
“OCI” means the Wisconsin Office of the Commissioner of Insurance.

 
 
(tt)
“OCI Consent” means the interpretive letter from the OCI received pursuant to
Section 4(a).

 
 
(uu)
“Other Consent” means written consent obtained from a Trustee/Other pursuant to
Section 5 with respect to a particular Trust/Other.

 
 
(vv)
“Other Implementation Date” means one or more dates mutually agreed upon by the
Parties with respect to one or more Trust/Others that occurs on the Initial
Implementation Date or on the last day of a month after the Initial
Implementation Date, provided that (i) the first Other Implementation Date shall
occur no earlier than the end of the Transfer Period; and (ii) prior to each
Other Implementation Date, (x) Other Consent has been obtained with respect to
such Trust/Other(s) and (y) the dismissal of the Arbitration Action pursuant to
Section 6(d) as to all of the Countrywide PLS Loans or Third Party PLS/Other
Loans held by such Trust/Other(s) has occurred.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(ww)
“Party” and “Parties” means MGIC, CHL and Servicer as set forth in the Preamble.

 
 
(xx)
“Past Coverage Determination Loans” means loans for which MGIC rescinded or
denied coverage before November 1, 2011, listed on Schedule 2 as of the Signing
Date, as updated pursuant to Section 3(a), and as finalized with respect to the
applicable Other Implementation Date pursuant to Section 3(b).

 
 
(yy)
“Past Paid Loans” means loans for which MGIC made Claim benefit payments prior
to November 1, 2011, listed on Schedule 5 as of the Signing Date, as finalized
with respect to the applicable Other Implementation Date pursuant to Section
3(b).

 
 
(zz)
“Pending Rescission Loans” means loans for which MGIC has made a determination
to rescind coverage, but which rescission has not been processed, after October
31, 2011, as listed on Schedule 8 as of the Signing Date, as updated pursuant to
Section 3(a), and as finalized with respect to the applicable Other
Implementation Date pursuant to Section 3(b).

 
 
(aaa)
“Perfected Claim” means a Claim that is perfected pursuant to Section 10(a)(ii),
Section 10(b)(i), or Section 10(c)(i) or Section 10(c)(ii), as applicable.

 
 
(bbb)
“Premium Refund Credit” means, with respect to each Category an amount
identified in Section 2(a) as the premium refund and escheated premium
deductions with respect to that Category.

 
 
(ccc)
“Recently Denied Loans” means the loans for which MGIC denied Claims after
October 31, 2011 and on or prior to December 31, 2012, listed on Schedule 9 as
of the Signing Date, as finalized with respect to the applicable Other
Implementation Date pursuant to Section 3(b).

 
 
(ddd)
“Recently Paid Loans” means the loans for which MGIC has paid Claims for the
period after October 31, 2011, listed on Schedule 3 as of the Signing Date, as
updated pursuant to Section 3(a), and as finalized with respect to the
applicable Other Implementation Date pursuant to Section 3(b).

 
 
(eee)
“Recently Rescinded Loans” means the loans for which MGIC rescinded coverage
after October 31, 2011, listed on Schedule 4 as of the Signing Date, as updated
pursuant to Section 3(a), and as finalized with respect to the applicable Other
Implementation Date pursuant to Section 3(b).

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(fff)
“Reimbursement Amount” means, as to each Category, the product of (x) one minus
the applicable Settlement Percentage and (y) the aggregate amount of Recently
Paid Loans for each Category. The Reimbursement Amount shall be calculated as of
the applicable Other Implementation Date.

 
 
(ggg)
“Resolved Covered Loan” means each Covered Loan for which: (i) MGIC made a
Settlement Percentage Claim Payment and CHL and Servicer have waived, pursuant
to Section 11(b)(ii)(A), their ability to invoke the ADR Procedure; or (ii)
there has been a final decision pursuant to Section 11(b)(ii)(I) under the ADR
Procedure, and the Party for whose benefit the decision made an award has
obtained, or could have obtained if sought, full satisfaction of such award.

 
 
(hhh)
“Servicer” means Bank of America, N.A. (as a successor to BAC Home Loans
Servicing, formerly, Countrywide Home Loans Servicing LP), solely in its
capacity as master servicer or servicer of Subject Loans, as set forth in the
Preamble.

 
 
(iii)
“Servicer Released Parties” means Servicer, each of its Affiliates, and each of
Servicer’s and its Affiliates’ respective predecessors, successors, and assigns,
and all of their respective shareholders, directors, officers, employees and
agents.

 
 
(jjj)
“Servicer Releasors” means Servicer, each of its Affiliates, and each of
Servicer’s and its Affiliates’ respective predecessors, successors, and assigns,
and all of their respective shareholders, directors, officers, employees and
agents.

 
 
(kkk)
“Settlement Payment” means the amount of [***] (calculated by [***] less [***]
(the applicable Premium Refund Credit with respect to both Categories, and the
premium refunds that have escheated to the states pursuant to applicable law
with respect to both Categories)), to be deposited to the MGIC Escrow Account by
MGIC as set forth in Section 2(a), and disbursed as set forth in Section 8.  The
Settlement Payment shall be allocated among each Trust/Other as identified on
Schedule 2, as finalized pursuant to Section 3(b)(i), in amounts equal to the
product of (x) the percentage calculated by dividing (i) the sum of all Claim
benefit amounts calculated by MGIC using the Claim amounts submitted to MGIC of
all Past Coverage Determination Loans held by each such Trust/Other by (ii) the
sum of all Claim benefit amounts calculated by MGIC using the Claim amounts
submitted to MGIC of all Past Coverage Determination Loans in a given Category
and (y) the amount of the Settlement Payment identified in Section 2(a) with
respect to such Category.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(lll)
“Settlement Percentage” means the following percentages with respect to each of
the following Categories of Loans for, among other things, payment of Perfected
Claims pursuant to Section 10(c):

 
 
(i)
Countrywide PLS Loans:  [***]

 
 
(ii)
Third-Party PLS/Other:  [***]

 
 
(mmm)
“Settlement Percentage Claim Payment” means, with respect to any Covered Loan,
the product of (x) the applicable Settlement Percentage and (y) the Loss with
respect to an applicable Perfected Claim; provided that if MGIC exercises the
property acquisition settlement option permitted by the applicable Master
Policy, the applicable Settlement Percentage Claim Payment shall be the Loss,
reduced by an amount equal to the product of (x) 1 minus the applicable
Settlement Percentage and (y) what the Loss would have been if MGIC had
exercised the “percentage guaranty option,” as defined in the applicable Master
Policy.

 



 
(nnn)
“Signing Date” means the date this Settlement Agreement is made, as specified in
the Preamble to this Settlement Agreement.

 
 
(ooo)
“Statutory Statements” has the meaning given in Section 19(k)(ii) of this
Settlement Agreement.

 
 
(ppp)
“Subject Loan” means each of the loans designated on any of Schedules 1 through
9 as of the Signing Date, as updated pursuant to Section 3(a), and as finalized
with respect to the applicable Other Implementation Date pursuant to Section
3(b).

 
 
(qqq)
“Subject Loan Report” means each loan report in the form of Exhibit I, to be
delivered pursuant to Section 3(d).

 
 
(rrr)
“Superior Court” means the San Francisco Superior Court as set forth in the
Recitals.

 
 
(sss)
“Third Party PLS/Other Loans” means those loans identified as Third Party
PLS/Other Loans on any of Schedules 1 through 9, which include loans held in
third-party sponsored private label securitization trusts, whole loans, or other
loans originated or acquired by CHL.

 
 
(ttt)
“Transfer Period” means the period beginning on the date of the last transfer of
any portion of the Settlement Payment and the Denial Settlement Payment to the
MGIC Escrow Account by MGIC under Section 2(a) and ending on the date that is
four (4) months later, with the understanding that the intent of the Parties is
that the “time of transfer” or “transfer” of the Settlement Payment and the
Denial Settlement Payment for purposes of Wisconsin Statute section 645.54 shall
be such deposit of the Settlement Payment and the Denial Settlement Payment into
the MGIC Escrow Account under Section 2(a).

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(uuu)
“True-Up Loans” means Pending Rescission Loans that will be rescinded, and/or
Recently Rescinded Loans that will remain rescinded, to compensate MGIC for the
Reimbursement Amount pursuant to Section 7(a), listed on Schedule 7 as of the
Signing Date, as updated pursuant to Section 3(a), and as finalized with respect
to the applicable Other Implementation Date pursuant to Section
3(b).  Countrywide PLS Loans and Third Party PLS/Other Loans that are designated
as True-Up Loans shall be designated only with respect to each such Category.

 
 
(vvv)
“Trust/Other” means the applicable trust, pool, person, or other entity holding
any loans designated as Countrywide PLS Loans or Third-Party PLS/Other Loans on
any of Schedules 1 through 9.

 



 
(www)
“Trustee/Other” means the trustee, person, servicer, or entity having
decision-making power with respect to a Trust/Other, acting in the capacity as
trustee or as decision-maker under delegated authority or otherwise with respect
to that particular Trust/Other.

 
 
(xxx)
“Unresolved Covered Loan” means each Covered Loan for which (i) MGIC has not
made a determination of coverage; (ii) MGIC has provided written notice of an
Exclusion with respect to such Covered Loan, and Servicer has given MGIC written
notification of a dispute pursuant to Section 11(b), CHL and Servicer have not
waived, pursuant to Section 11(b)(ii)(A), their ability to invoke the ADR
Procedure, and there has not been a final decision or other final resolution, by
the passage of time or otherwise, under the ADR Procedure pursuant to Section
11(b)(ii)(I); or (iii) there has been a final decision under the ADR Procedure,
but the Party for whose benefit the decision made an award has sought but has
not obtained full satisfaction of such award pursuant to the ADR Procedure.

 
2.
Settlement Payment, Denial Settlement Payment, and CHL Escrow Amount;
Establishing Escrow; Effect of Deposits into Escrow Accounts; Security Interest.

 
 
(a)
MGIC’s Deposit of the Settlement Payment and the Denial Settlement Payment into
Escrow.  MGIC shall, within five (5) business days of the Signing Date, deposit
the Settlement Payment and the Denial Settlement Payment in immediately
available funds into the MGIC Escrow Account.  The Settlement Payment and the
Denial Settlement Payment shall be allocated as follows:

 
 
(i)
As to Countrywide PLS Loans:

 
 
(A)
[***] (applicable Settlement Payment after deductions) (calculated by: [***]
(applicable Settlement Payment before deductions) less [***] (the sum of the
applicable Premium Refund Credit and those premium refunds that have escheated
to the states pursuant to applicable law)); and

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(B)
[***] (applicable Denial Settlement Payment); and

 
 
(ii)
As to Third Party PLS/Other Loans:

 
 
(A)
[***] (applicable Settlement Payment after deductions) (calculated by: [***]
(applicable Settlement Payment before deductions) less [***] (the sum of the
applicable Premium Refund Credit and those premium refunds that have escheated
to the states pursuant to applicable law)); and

 
 
(B)
[***] (applicable Denial Settlement Payment).

 
 
(iii)
MGIC’s deposit of the Settlement Payment and the Denial Settlement Payment may
be transferred in multiple wire transfers to the MGIC Escrow Account, provided
that each wire transfer shall indicate, with respect to each of the Settlement
Payment and the Denial Settlement Payment, (A) the Category or Categories of
loans, (B) the breakdown of the transfer among each Category, and (C) the
breakdown among each Trust/Other as identified on Schedule 2 with respect to the
Settlement Payment and on Schedule 9 with respect to the Denial Settlement
Payment.

 
 
(iv)
The Settlement Payment and the Denial Settlement Payment shall be disbursed
pursuant to Section 8.

 
 
(v)
For the avoidance of doubt, Servicer shall be entitled to retain, for the
benefit of the applicable Trust/Other, the funds attributable to all premium
refund checks with respect to Past Coverage Determination Loans; provided that
the Premium Refund Credits shall be deducted from the Settlement Payment
pursuant to Sections 2(a)(i)(A) and 2(a)(ii)(A).  MGIC shall be entitled to a
credit against the Settlement Payment for any additional premium refunds with
respect to Past Coverage Determination Loans that escheat to the states pursuant
to applicable law after December 31, 2012.  The Parties agree to cooperate with
each other in good faith to avoid the escheatment of premium refunds after the
Signing Date.

 
 
(b)
CHL’s Deposit of the CHL Escrow Amount into Escrow.  CHL shall, within five (5)
business days of the Signing Date, deposit the CHL Escrow Amount in immediately
available funds into the CHL Escrow Account.  The CHL Escrow Amount shall be
disbursed pursuant to Section 8.

 
 
(c)
Establishing Escrow.  In establishing the Escrow Accounts, the Parties shall
enter into an Escrow Agreement, in substantially the form of Exhibit H hereto,
which instructs the escrow agent as follows:

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(i)
The escrow agent shall hold the escrow funds in two segregated interest-bearing
accounts, and shall not disburse any proceeds except as provided by this
Settlement Agreement.

 
 
(ii)
Upon receipt of the CHL Escrow Amount and any portion of any Settlement Payment
and the Denial Settlement Payment, the escrow agent shall acknowledge the
receipt and deposit of each such portion to the Parties and counsel identified
in Section 17(a).

 
 
(iii)
The escrow funds shall be held in the Escrow Accounts and only for the purpose
and subject to the terms and conditions set forth in this Settlement Agreement,
and shall not be subject to any lien, attachment, trusteeship or any other
judicial process.  No third parties or their respective creditors shall have any
right to, or claim respecting, the escrow funds.

 
 
(iv)
The Escrow Accounts shall be held separately and segregated from all other funds
or accounts held by the escrow agent.

 
 
(v)
The Parties shall be equally responsible for the expenses incurred by the escrow
agent in connection with the Escrow Accounts.

 
 
(d)
Effect of Deposits into Escrow Accounts.

 
 
(i)
CHL and Servicer intend, and MGIC will not dispute, that the Escrow Agreement
and the Escrow Accounts thereunder constitute an “escrow” within the meaning of
Wisconsin Statute section 645.03(1)(j).

 
 
(ii)
Each of MGIC, CHL and Servicer intends, and no Party will dispute, that (A) the
Escrow Agreement and the Escrow Accounts thereunder transfer (x) to the Escrow
Agent legal title to the funds in such Escrow Accounts and (y) to each of the
Parties equitable ownership (contingent or otherwise) of the funds deposited in
the Escrow Account to which each is entitled to disbursement in accordance with
the provisions of this Settlement Agreement and the Escrow Agreement; and (B)
neither Party has equitable ownership (contingent or otherwise) of any of such
funds to which it is not entitled to disbursement in accordance with the
provisions of this Settlement Agreement and the Escrow Agreement.

 
 
(e)
Security Interest.

 
 
(i)
MGIC hereby represents that it has not assigned any of, and grants Servicer a
security interest in all of, MGIC’s right, title and interest in and to any and
all disbursements from the MGIC Escrow Account to which MGIC is entitled
pursuant to the terms and conditions of this Settlement Agreement or the Escrow
Agreement, as security for the full performance of MGIC’s obligations under this
Settlement Agreement and the Escrow Agreement.  Servicer intends to file a UCC-1
financing statement with respect to such security interest, substantially in the
form of Exhibit K hereto, and MGIC hereby authorizes such filing, any amendments
thereto and all other instruments, documents and further actions necessary to
perfect, protect and maintain such security interest.  MGIC represents that its
exact legal name, jurisdiction of organization and address as shown on Exhibit K
are true and correct.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(ii)
CHL hereby represents that it has not assigned any of, and grants MGIC a
security interest in all of, CHL’s right, title and interest in and to any and
all disbursements from the CHL Escrow Account to which CHL is entitled pursuant
to the terms and conditions of this Settlement Agreement or the Escrow
Agreement, as security for the full performance of CHL’s obligations under this
Settlement Agreement and the Escrow Agreement.  MGIC intends to file a UCC-1
financing statement with respect to such security interest, substantially in the
form of Exhibit L hereto, and CHL hereby authorizes such filing, any amendments
thereto and all other instruments, documents and further actions necessary to
perfect, protect and maintain such security interest.  CHL represents that its
exact legal name, jurisdiction of organization and organizational ID as shown on
Exhibit L are true and correct.

 
 
(iii)
In the event that this Settlement Agreement is terminated for any reason other
than termination pursuant to Section 4(b) or Section 4(c), upon the disbursement
of all funds in the Escrow Accounts pursuant to Section 8(d), the security
interests granted pursuant to Sections 2(e)(i) and (ii) above shall immediately
become null and void, and each of Servicer and MGIC shall promptly file an
appropriate UCC-3 termination statement reflecting such termination.

 
3.
Continuing Reconciliation; Finalizing Schedules; Manifest Error; Subject Loan
Reports.

 
 
(a)
Continuing Reconciliation.

 
 
(i)
Beginning with the next month end following the Signing Date through the
applicable Other Implementation Date, MGIC shall deliver to Servicer a Monthly
Loan Report by the 20th day of the following month via secured internet
delivery.  Each Monthly Loan Report will (i) identify each loan by Category and
(ii) update and supplement to reflect changes between January 1, 2013, and the
applicable Other Implementation Date to the listing of loans identified on
Schedules 1 through 9 at the Signing Date or on prior Monthly Loan Reports,
provided that the first such Monthly Loan Report shall update and supplement the
changes between January 1, 2013 and the end of the month following the Signing
Date.

 
 
(ii)
Servicer or CHL may notify MGIC in writing of a change in Category of any loan
identified on the Schedules as of the Signing Date, provided that (i) any such
written notice will be provided within thirty (30) days after the Signing Date
and (ii) such loan may be changed to a different Category only if Servicer or
CHL provides documentation that such loan should be identified with respect to
the different Category. If the Parties continue to dispute the applicable
Category of a Subject Loan, then Section 11(c) shall apply to such continuing
dispute.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(b)
Finalizing Loan Schedules.

 
 
(i)
The final identification and allocation of Subject Loans among Schedules 1
through 9 shall be as stated on the Monthly Loan Report delivered by MGIC, and
verified by Servicer or CHL, within ten (10) business days with respect to each
applicable Other Implementation Date.  Such final identification and allocation
shall include a list of (i) each Countrywide PLS Loan and Third Party/PLS Other
Loan that is subject to such Other Implementation Date, (ii) the Trust/Other
holding such Countrywide PLS Loan and Third Party PLS/Other Loan, (iii) the
aggregate amount of the Settlement Payment allocated on Schedule 2 to such
Trust/Other, if any, and (iv) the aggregate amount of the Denial Settlement
Payment allocated on Schedule 9 to the loans held by such Trust/Other, if any.

 
 
(ii)
As soon as practicable after the expiration of the time period for obtaining
Other Consent pursuant to Section 5, the Parties shall finalize the
Non-Consenting Loans, by identifying and listing on Schedule 11 (i) each
Countrywide PLS Loan and Third Party/PLS Other Loan that has not received Other
Consent, (ii) the Trust/Other holding such Non-Consenting Loan, (iii) the
aggregate amount, if any, of the Settlement Payment allocated to such
Trust/Other on Schedule 2, and (iv) the aggregate amount, if any of the Denial
Settlement Payment allocated to such Trust/Other on Schedule 9.  Each
Non-Consenting Loan shall be removed from each of Schedules 1 through 9 and
shall no longer be a Subject Loan.

 
 
(c)
Manifest Error.  To the extent it is determined in the period of time between
the Signing Date and the applicable Other Implementation Date that the listing
of a Subject Loan on a Schedule to this Agreement is the result of manifest
error, the Parties agree to cooperate in good faith to correct such error, it
being understood that if the applicable Other Implementation Date has occurred,
and the Parties continue to dispute the listing of any Subject Loan, then
Section 11(c) shall apply to such continuing dispute.  For the avoidance of
doubt, this Section 3(c) does not apply to a change in Category of a Subject
Loan, any such change being subject to Section 3(a)(ii).

 
 
(d)
Subject Loan Reports.  Beginning with the next month end following the
applicable Other Implementation Date, MGIC shall deliver to Servicer via secured
internet delivery within twenty (20) days after the end of each month, a Subject
Loan Report with respect to each Subject Loan for which MGIC resolved a Claim
during the preceding month, provided that the Other Implementation Date has
occurred with respect to such Subject Loan.  MGIC shall continue to deliver
Subject Loan Reports until the last Claims on Subject Loans have been resolved
and no remaining Subject Loan has mortgage insurance coverage in-force or
coverage that was in-force prior to default.

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(i)
Within sixty (60) days after receipt by Servicer of a Subject Loan Report,
Servicer shall have the right to notify MGIC and as applicable, the third party
servicer, in writing, of any error by MGIC in applying the Settlement Percentage
to any Covered Loan, included in the Subject Loan Report.

 
 
(ii)
If MGIC has made an error, MGIC shall correct any Settlement Percentage error
within thirty (30) days of written notice directly with such loan’s servicer or
owner (whichever received the original Claim payment), and report such payment
corrections in the next Subject Loan Report, as applicable, as a supplemental
Claim payment.

 
 
(iii)
The Parties shall work in good faith to resolve any of Servicer’s objections or
notice of an error in MGIC applying the Settlement Percentage.

 
4.
OCI Consent; Termination Based on Certain Actions.

 
 
(a)
OCI Consent.  The obligations of the Parties to consummate the actions set forth
in this Settlement Agreement on and after the first Other Implementation Date
are subject to and conditioned upon receiving an interpretive letter from the
OCI, in the form attached as Exhibit D, to the effect that settlement agreements
to resolve disputes with policyholders under which MGIC is obligated to pay
claims only at the reduced amounts provided in such agreements are not subject
to the OCI’s order, Case No. 12-C35029, dated November 29, 2012.

 
 
(i)
MGIC shall be the primary Party responsible for obtaining the OCI
Consent.  Notwithstanding the foregoing, (A) the Parties will use their best
efforts to cooperate with each other in seeking to obtain the OCI Consent; and
(B) such cooperation shall include permitting a Party to participate in
interactions regarding this Agreement with the OCI, although MGIC may exclude
CHL and Servicer from its negotiations with the OCI, at MGIC’s discretion
exercised in good faith.

 
 
(ii)
Any Party may terminate this Settlement Agreement by written notification to the
others if the OCI Consent has not been received within six (6) months after the
Signing Date; provided that (i) the Parties may agree in writing to extend the
time period for obtaining OCI Consent; (ii) MGIC shall not be entitled to so
terminate this Settlement Agreement if it has breached its obligation to
cooperate in seeking to obtain the OCI Consent; (iii) neither CHL nor Servicer
shall be entitled to so terminate this Settlement Agreement if it has breached
its obligation to cooperate in seeking to obtain the OCI Consent; and (iv) no
Party shall be entitled to so terminate this Settlement Agreement if the Parties
are actively seeking consent from the OCI, as the case may be, including but not
limited to having in-person meetings with the OCI on multiple occasions, as the
case may be, at the end of such six (6) month period, and the right to terminate
shall be suspended until the termination of such period during which the Parties
are actively seeking to obtain the OCI Consent.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
(b)
Termination of Settlement Agreement Based on OCI Action.  CHL or Servicer may
terminate this Settlement Agreement by written notice to MGIC prior to the
Initial Implementation Date if, within the Transfer Period, the OCI has filed a
complaint relating to MGIC under Wisconsin Statute section 645.54 seeking to
invalidate the transfer of the Settlement Payment or the Denial Settlement
Payment to the MGIC Escrow Account, or to void any portion of this Settlement
Agreement.

 
 
(c)
Termination of Settlement Agreement Based on Certain Proceedings.

 
 
(i)
Termination by MGIC.

 
 
(A)
CHL shall give written notification to MGIC within ten (10) business days if CHL
or any third party initiates in respect of CHL any supervision, conservation,
rehabilitation, liquidation, receivership, insolvency, bankruptcy or other
equivalent proceeding, whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body, and
such proceeding is not dismissed within thirty (30) days of such initiation.

 
 
(B)
If prior to the first Other Implementation Date, (x) MGIC receives written
notification from CHL pursuant to Section 4(c)(i)(A) or learns that CHL failed
to provide written notification required pursuant to Section 4(c)(i)(A) or (y)
CHL becomes the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding, whether it is voluntary or involuntary or is effected by operation
of law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body, then MGIC may
terminate this Settlement Agreement by written notice to CHL.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(ii)
Termination by CHL.

 
 
(A)
MGIC shall give written notification to CHL within ten (10) business days if
MGIC or any third party initiates in respect of MGIC any supervision,
conservation, rehabilitation, liquidation, receivership, insolvency, bankruptcy
or other equivalent proceeding, whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body, and such proceeding is not dismissed within thirty (30) days of the
initiation of such proceeding.

 
 
(B)
If prior to the first Other Implementation Date, (x) CHL receives written
notification from MGIC pursuant to Section 4(c)(ii)(A) or learns that MGIC
failed to provide written notification required pursuant to Section 4(c)(ii)(A)
or (y) MGIC becomes the subject of any supervision, conservation,
rehabilitation, liquidation, receivership, insolvency, bankruptcy or other
equivalent proceeding, whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body, then
CHL may terminate this Settlement Agreement by written notice to MGIC.

 
 
(d)
Termination of Settlement Agreement Based on Termination of MGIC/BANA Settlement
Agreement.  If the MGIC/BANA Settlement Agreement is terminated for any reason,
this Settlement Agreement shall terminate contemporaneously.

 
 
(e)
Termination of Settlement Agreement Based on Failure to Fund Escrow Accounts.

 
 
(i)
If MGIC fails to deposit the Settlement Payment and the Denial Settlement
Payment into the MGIC Escrow Account as provided in Section 2(a), CHL may
terminate this Settlement Agreement by written notice to MGIC.

 
 
(ii)
If CHL fails to deposit the CHL Escrow Amount into the CHL Escrow Account as
provided in Section 2(b), MGIC may terminate this Settlement Agreement by
written notice to CHL.

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
(f)
Effect of Termination of Settlement Agreement.  The Parties shall cooperate in
delivering notice to the escrow agent of the Escrow Accounts of any termination
of this Settlement Agreement.  Upon any such termination, this Settlement
Agreement, including the security interests granted in Section 2(e)(except as
provided in Section 2(e)(iii)), the provisions with respect to perfection and
processing of Claims on and after January 1, 2013 that are specified in Section
10(b), and the releases in Sections 13 and 14, shall be deemed null and void and
of no further force and effect and the Parties shall be deemed to have reverted
to their respective status as of the day prior to the Signing Date with respect
to the Subject Loans; provided that (i) the definitions in Section 1 related to
any provisions not terminated, Section 2(d)(Effect of Deposits into Escrow
Accounts), this Section 4(e), Section 8(d)(Termination of Settlement Agreement),
the provisions of dispute resolution in Section 11(c) to the extent that they
relate to the resolution of any Dispute regarding the termination of this
Settlement Agreement, Section 16 (Confidentiality) and paragraphs (a), (c), (d),
(e), (f), (g), (h), (i), (k), (l), and (n), and solely for the purpose of
enforcing provisions that survive termination of this Settlement Agreement, (o)
of Section 19 (Miscellaneous Provisions) shall continue in full force and effect
despite any termination of this Settlement Agreement; (ii) in the event of any
such termination, MGIC may effect rescission or denial of the Claims with
respect to any Subject Loan for which MGIC has communicated an intent to
complete a denial after October 31, 2011, and before January 1, 2013, or to
complete a rescission after October 31, 2011, without regard to the passage of
time, and CHL and Servicer hereby waive any claim or defense as to the lack of
timely assertion of any such rescission or denial with respect to any such
Claim, but not, except as provided in this Settlement Agreement, with respect to
any other available claim or defense as set forth herein, in the applicable
Master Policy, or by operation of law, and provided that any Claim paid pursuant
to Section 10(b) prior to such termination shall remain a paid Claim; (iii) the
applicable time period for Servicer to submit the documents that MGIC may
require Servicer to provide in order to perfect a Claim shall terminate on the
later of (A) the applicable time period for perfection of a Claim under the
applicable Master Policy or (B) three months after the date of such termination
of the Settlement Agreement; and (iv) any legal or contractual limitations
period and any defense based on the passage of time with respect to Causes of
Action included in the Litigation Action or the Arbitration Action are tolled
from the date such Causes of Action were made in such actions and shall continue
to be tolled through [***], in addition to any other tolling periods that may
apply by operation of law.  Any legal or contractual limitations period and any
defense based on the passage of time with respect to Causes of Action comprising
the Mortgage Insurance Dispute that are not included in such actions shall be
tolled from [***] and shall continue to be tolled through [***], in addition to
any tolling that may apply by operation of law.  No tolling that occurs pursuant
to this Section 4(f) and/or by operation law shall have the effect of reviving
any Cause of Action that was otherwise barred by any statute of limitations or
similar rule of law or equity prior to [***].

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
5.
Other Consents.

 
 
(a)
Obtaining Other Consents.  CHL and Servicer shall use reasonable efforts to
obtain Other Consents.  The Parties will cooperate with each other in seeking to
obtain Other Consents, which shall be obtained (or not) within eight (8) months
after the Signing Date, provided that the Parties may agree in writing to extend
the time period for obtaining Other Consents.

 
 
(b)
Contents of Other Consent.  Each Other Consent shall include confirmation from
the Trustee/Other that such Trustee/Other consents to the releases stated in
Sections 13 and 14 and that the terms of the Other Consent inure to the benefit
of CHL, Servicer and MGIC.  Each Other Consent shall be substantially in the
form of Exhibit G.

 
 
(c)
Termination of Settlement Agreement for Failure to Obtain Other Consent.

 
 
(i)
If Other Consent is not obtained from the Trustee/Other(s) holding at least
fifty percent (50%) of the number of Covered Loans within the later of (x) one
month following receipt of written consents from each of the GSEs pursuant to
Section 4(a)(i)(A) of the MGIC/BANA Settlement Agreement for purposes of
obtaining the Required Consents (as defined in the MGIC/BANA Settlement
Agreement) and (y) six (6) months after the Signing Date, MGIC, on the one hand,
and CHL and Servicer, on the other, may terminate this Settlement Agreement by
written notice to the other Parties within thirty (30) days thereafter.

 
 
(ii)
If no Other Implementation Date has occurred within eight (8) months after the
Signing Date, MGIC, on the one hand, and CHL and Servicer, on the other hand,
may terminate this Settlement Agreement by written notice to the other Parties
within thirty (30) days thereafter.

 
 
(iii)
The effect of any termination of this Settlement Agreement pursuant to this
Section 5(c) shall be as provided in Section 4(d).

 
 
(d)
Failure to Obtain Other Consents.  If an Other Implementation Date has occurred,
Countrywide PLS Loans or Third Party PLS/Other Loans that do not receive the
requisite Other Consent within the time period set forth in Section 5(a) shall
become Non-Consenting Loans.  MGIC may effect rescission or denial of the Claims
with respect to any Non-Consenting Loans for which MGIC has communicated an
intent to complete a denial after October 31, 2011, and before January 1, 2013,
or to complete a rescission after October 31, 2011, without regard to the
passage of time, and CHL and Servicer hereby waive any claim or defense as to
the lack of timely assertion of any such rescission or denial with respect to
any such Claim.  The applicable time period by which Servicer must submit the
documents that MGIC may require Servicer to provide in order to perfect a Claim
with respect to: (i) a Non-Consenting Loan or (ii) a loan for which a
Trustee/Other has given notice to CHL or Servicer that the Trustee/Other has
determined not to provide Other Consent, shall terminate on the date that is the
later of (A) date of termination of the applicable time period for perfection of
a Claim under the applicable Master Policy and (B) three months after the
earlier of (x) the date that the Trustee/Other gives notice to CHL or Servicer
that the Trustee/Other has determined not to provide Other Consent and (y) the
expiration of the period for obtaining Other Consent pursuant to Section
5(a).  When finalized pursuant to Section 3(b)(ii), MGIC shall follow its normal
business practices with respect to premium refunds with respect to the
Non-Consenting Loans.

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
6.
Dismissal of Arbitration Action and Litigation Action.

 
 
(a)
No Dismissals if Other Consents Not Obtained.  If the OCI Consent is not
obtained within the time specified in Section 4(a)(i) and/or the Other Consents
are not obtained within the time and in the amounts specified in Sections 4
and/or 5, there shall be no dismissals of the Litigation Action or the
Arbitration Action pursuant to this Settlement Agreement, and this Settlement
Agreement may be terminated as provided in Sections 4 and/or 5.

 
 
(b)
No Action or Assistance.  After the Signing Date, neither CHL nor Servicer will
take any action, or provide any assistance to any third party, in connection
with the Litigation Action, the Arbitration Action, or any other litigation or
arbitration action that is intended or reasonably could be expected to be
adverse to or inconsistent with the intent, terms, and conditions of this
Settlement Agreement and/or the MGIC/BANA Settlement Agreement, including, but
not limited to, the releases pursuant to Section 14 by CHL and Servicer and by
the Trustees/Other(s) that provide Other Consent; provided that CHL and/or
Servicer may take such actions or provide such assistance (i) if and to the
extent that CHL and/or Servicer has a contractual obligation to take such action
or to provide such assistance to such third party, and CHL and/or Servicer, as
applicable, gives written notice to MGIC within twenty (20) business days after
taking such action or providing such assistance, or (ii) for the avoidance of
doubt, if this Settlement Agreement is terminated.

 
 
(c)
Stay of Arbitration Action.  Upon the Signing Date, each of the Parties will
take any necessary steps to stay the Arbitration Action through the earlier of
(i) the expiration of the time period set forth in Section 5 for obtaining Other
Consent, to the extent that any part of the Arbitration Action is not earlier
dismissed with prejudice pursuant to Section 6(d) and/or the MGIC/BANA
Settlement Agreement, and (ii) the termination of this Agreement.  If the panel
in the Arbitration Action does not agree to a stay, then each of CHL and
Servicer shall take all steps necessary to dismiss the Arbitration Action
without prejudice within thirty (30) days of such refusal to agree to a stay,
and any legal or contractual limitations period and any defense based on the
passage of time with respect to Causes of Action included in the Litigation
Action and the Arbitration Action are tolled from the date such Causes of Action
were made in such actions and shall continue to be tolled through the earlier of
(i) [***] and (ii) [***], in addition to any other tolling periods that may
apply (x) by operation of law or (y) to the Non-Consenting Loans pursuant to
Section 6(e)(i).  Any legal or contractual limitations period and any defense
based on the passage of time with respect to Causes of Action comprising the
Mortgage Insurance Dispute that are not included in the such actions, shall be
tolled from [***] and shall continue to be tolled through the earlier of (i)
[***] and (ii) [***], in addition to any tolling that may apply by operation of
law.  No tolling that occurs by virtue of this Section 6(c) and/or by operation
of law shall have the effect of reviving any Cause of Action that was barred by
any statute of limitations or similar rule of law or equity prior to [***].

 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
(d)
Dismissals of Countrywide PLS Loans and Third Party PLS/Other Loans.  As soon as
practicable after an Other Consent has been obtained (or on such later date as
MGIC shall agree), each of CHL and Servicer shall take all necessary steps to
dismiss the Arbitration Action with prejudice as to the Countrywide PLS Loans
and Third Party PLS/Other Loans with respect to which such Other Consent has
been obtained, and such dismissal shall be substantially in the form of
Stipulation and Order of Dismissal on Exhibit J.

 
 
(e)
Dismissals of Non-Consenting Loans and the Litigation Action.  As soon as
practicable after the identification of the Non-Consenting Loans pursuant to
Section 3(b)(ii), each of CHL and Servicer shall take all necessary steps to
dismiss the Litigation Action with prejudice as to all of the Countrywide PLS
Loans and Third Party PLS/Other Loans with respect to which Other Consent has
been obtained, and to dismiss the Arbitration Action and the Litigation Action
without prejudice as to the Non-Consenting Loans, and such dismissals shall be
substantially in the form of Stipulation of Dismissal (with respect to the
Litigation Action) and Stipulation and Order of Dismissal (with respect to the
Arbitration Action) on Exhibit J.

 
 
(i)
Any legal or contractual limitations period and any defense based on the passage
of time for any Causes of Action with respect to Non-Consenting Loans included
in the Litigation Action or the Arbitration Action that were tolled by the
initiation of the Litigation Action or the Arbitration Action shall continue to
be tolled for such Causes of Action for [***], in addition to any other tolling
periods that may apply by operation of law.  Any legal or contractual
limitations period and any defense based on the passage of time for any Causes
of Action comprising the Mortgage Insurance Dispute with respect to
Non-Consenting Loans that are not included in the Arbitration Action or the
Litigation Action shall be tolled from [***] and shall continue to be tolled for
such Causes of Action for [***], in addition to any other tolling periods that
may apply by operation of law.

 
 
(ii)
No tolling that occurs by virtue of this Section 6(f) and/or by operation of law
shall have the effect of reviving any Cause of Action that was barred by any
statute of limitations or similar rule of law or equity prior to [***].

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
(iii)
Upon the expiration of the [***] tolling period pursuant to Section 6(e)(i), the
arbitrators in the Arbitration Action shall be released from any further
involvement in the Arbitration Action or with any Non-Consenting Loans.

 
 
(f)
Effect of Dismissals with Prejudice.  To the extent that the Litigation Action
and the Arbitration Action are dismissed with prejudice with respect to certain
Covered Loans, such Covered Loans shall be subject to the ADR Procedure as and
to the extent set forth in Section 11(b) and any Dispute with respect to such
Covered Loans shall be resolved as and to the extent set forth in Section 11(c).

 
7.
Compensation for Recently Paid Loans.  To compensate MGIC for the difference
between the amount paid by MGIC with respect to the Recently Paid Loans and the
applicable Settlement Percentage for such loans, beginning ten (10) business
days after the Schedules have been finalized pursuant to Section 3(b)(i),
Servicer shall enact loan level credits and CHL shall provide payments to MGIC
for the Reimbursement Amount (and MGIC shall take action), until the
Reimbursement Amount is satisfied with respect to each Other Implementation
Date, in the following order, as necessary:

 
 
(a)
Rescission of True-Up Loans.  MGIC shall rescind coverage on the True-Up Loans;
provided that MGIC may make a partial Claim payment with respect to one or more
True-Up Loans in any Category if necessary to make the amount of True-Up Loans
in any Category equal the Reimbursement Amount with respect to such Category.
The amount of credit for the benefit of MGIC resulting from this rescission
shall be determined as follows:

 
 
(i)
The aggregate amounts of the True-Up Loans on Schedule 7, as finalized pursuant
to Section 3(b)(i), shall equal or be as close as possible to the Reimbursement
Amount with respect to each Category without exceeding such Reimbursement
Amount.

 
 
(ii)
The amount of each True-Up Loan shall equal the product of (x) 1 minus the
Settlement Percentage applicable to the Category of the True-Up Loan, and (y)
the amount of the Loss, without regard to any premium refund that might be
associated with rescission of coverage, with respect to such True-Up Loan.

 
 
(b)
Reduction of Settlement Payment.  To further compensate MGIC, if (x) the
aggregate amounts of True-Up Loans resulting from the application of Section
7(a) to any Category is less than the Reimbursement Amount applicable to such
Category, then (y) the amount of the Settlement Payment applicable to the
Countrywide PLS Loans and/or the Third Party PLS/Other Loans shall be reduced by
the amount of the difference with respect to such Category, and the
corresponding amount of the Settlement Payment attributable to the
Trust/Other(s) shall be disbursed to MGIC pursuant to Sections 8(a)(i)(A);
provided that (i) the aggregate amount of funds disbursed with respect to any
Category pursuant to Section 8(a)(i)(A) shall not exceed the corresponding
amount of the Settlement Payment allocated to that Category, and (ii) the
Settlement Payment shall be reduced proportionately among all Trust/Other(s) and
the reduction of the Settlement Payment allocated to any Trust/Other shall not
exceed the amount of the Settlement Payment allocated to such Trust/Other, as
the Settlement Payment is allocated on Schedule 2, as finalized pursuant to
Section 3(b)(i).

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(c)
Cash Payment by CHL for Any Shortfall.  If (x) the aggregate amount of True-Up
Loans resulting from the application of Section 7(a) and the reduction of the
Settlement Payment pursuant to Section 7(b) with respect to any Trust/Other is
less than the Reimbursement Amount applicable to such Trust/Other, then (y) the
corresponding amount of the CHL Escrow Amount shall be disbursed to MGIC
pursuant to Section 8(a)(i)(B).  Prior to the last Other Implementation Date, if
data in the Monthly Loan Reports or Subject Loan Reports indicate that the
amount owed by CHL to MGIC will exceed the CHL Escrow Amount, then CHL and MGIC
shall negotiate in good faith a mutually agreeable mechanism by which MGIC shall
be reimbursed for such amounts in excess of the CHL Escrow Amount.  Subject to
the foregoing, if the aggregate amount of such differences as of the last Other
Implementation Date still remains greater than the CHL Escrow Amount, then CHL
and MGIC shall again negotiate in good faith a mutually agreeable mechanism,
including any related process with respect to servicers, by which MGIC shall be
reimbursed for the unpaid amount of any such differences.  The Parties
acknowledge that for purposes of this Section 7(c), a “mutually agreeable
mechanism” could include, without limitation, handling of claims in a manner
differently than as set forth in this Settlement Agreement, only to the extent
and for such limited period of time until MGIC has been fully reimbursed for
such amounts in excess of the CHL Escrow Amount.  To the extent that CHL and
MGIC cannot reach agreement within ninety (90) days after the disbursement of
the CHL Escrow Amount pursuant to the first sentence of this Section 7(c), then
CHL shall pay to MGIC the unpaid amount of such aggregate differences in cash in
two approximately equal installments, with the first installment due on or
before the end of the first calendar quarter after the expiration of the ninety
(90) day period for negotiation and the final installment on or before the end
of the next calendar quarter.

 
8.
Disbursements from the Escrow Accounts.  The Parties shall jointly instruct the
escrow agent acting under the Escrow Agreement in writing to disburse the funds
in the Escrow Accounts in response to one or more of the following specified
below.

 
 
(a)
Other Implementation Date(s).  Within five (5) business days after the
calculation of the amount, if any, of the reduction of the Settlement Payment
pursuant to Section 7(b) in connection with an applicable Other Implementation
Date, the Parties shall jointly instruct the escrow agent to disburse funds in
the Escrow Accounts in the following order:

 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
(i)
First, to MGIC:

 
 
(A)
Any amounts owing MGIC pursuant to Section 7(b) for any reduction of the
Settlement Payment after MGIC rescinded coverage on True-Up Loans; and

 
 
(B)
Any amount of the CHL Escrow Amount owed by CHL to MGIC pursuant to Section 7(c)
for any shortfall in the Reimbursement Amount;

 
 
(ii)
Second, to Servicer:  Those funds in the MGIC Escrow Account deposited pursuant
to Section 2(a)(i) and Section 2(a)(ii) allocated on Schedule 2 with respect to
the Settlement Payment and on Schedule 9 with respect to the Denial Settlement
Payment, as finalized pursuant to Section 3(b)(i), to the Trust/Other(s) holding
Countrywide PLS Loans and Third Party PLS/Other Loans subject to such Other
Implementation Date, provided that (i) the Settlement Payment allocated to such
Trust/Other(s) shall be disbursed to Servicer only to the extent that the
Settlement Payment has not been disbursed to MGIC pursuant to Section 8(a)(i)(A)
and (ii) Servicer shall pay to the applicable Trust/Other(s) the funds disbursed
with respect to the Settlement Payment and the Denial Settlement Payment as
allocated on Schedule 2 with respect to the Settlement Payment and on Schedule 9
with respect to the Denial Settlement Payment, as finalized pursuant to Section
3(b)(i), to the extent that the Settlement Payment has not been disbursed to
MGIC pursuant to Section 8(a)(i)(A)

 
 
(b)
Dismissal Without Prejudice of Non-Consenting Loans.  Within ten (10) days after
orders have been entered dismissing the Arbitration Action without prejudice
with respect to the Non-Consenting Loans, the Parties shall jointly instruct the
escrow agent to disburse funds in the Escrow Accounts:

 
 
(i)
First, to MGIC:

 
 
(A)
The aggregate amount of each of the Settlement Payment and the Denial Settlement
Payment allocated to the Trust/Other(s) holding Non-Consenting Loans as shown on
Schedule 11; and

 
 
(B)
All accumulated interest with respect to the Settlement Payment and the Denial
Settlement Payment, and all other funds remaining in the MGIC Escrow Account.

 
 
(ii)
Second, to CHL:  The remaining amount of the CHL Escrow Amount in excess of (x)
[***] plus (y) any pending amounts for which MGIC is then asserting an
indemnification claim against CHL.

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
(c)
Periodic Disbursement of CHL Escrow Amount.  The Parties shall jointly instruct
the escrow agent to disburse the remaining funds in the CHL Escrow Account as
follows:

 
 
(i)
To MGIC:  Within ten (10) days after each determination that CHL is required to
indemnify MGIC pursuant to Section 15, the amount of funds from the CHL Escrow
Amount and associated interest to compensate MGIC for such indemnification
obligation; and

 
 
(ii)
To CHL:  Within ten (10) days after the end of each calendar quarter following
the disbursement from the CHL Escrow Account pursuant to Section 8(b)(ii), an
amount equal to ten percent (10%) of (x) the funds remaining in the CHL Escrow
Account after the disbursement pursuant to Section 8(b)(ii)) (y) minus any
pending amounts for which MGIC is asserting an indemnification claim against CHL
at the time of such disbursement.  On the tenth such calendar quarter end, all
funds remaining in the CHL Escrow Account, after deduction of any pending
amounts for which MGIC is asserting an indemnification claim against CHL at the
time of such disbursement, shall be disbursed to CHL.

 
 
(d)
Termination of Settlement Agreement.  Within ten (10) days after the Settlement
Agreement is terminated, the Parties shall jointly instruct the escrow agent to
disburse funds in the Escrow Accounts as follows:

 
 
(i)
To MGIC:  All funds in the MGIC Escrow Account; and

 
 
(ii)
To CHL:  All funds in the CHL Escrow Account.

 
 
(e)
Accounts for Payments.  Absent any other signed agreement by the Parties, the
Parties shall jointly instruct the escrow agent to complete any disbursement as
provided in Section 17(b), subject to change as provided in Section 17(c).

 
9.
[Deliberately Omitted.]

 
10.
Recently Rescinded Loans and Pending Rescission Loans; Perfection and Processing
of Certain Claims; Perfection of Claims and Payment of Perfected Claims; Request
for Additional Documents; Delivery of Documents to Servicer.

 
 
(a)
Recently Rescinded Loans and Pending Rescission Loans.  As soon as practicable
after the applicable Other Implementation Date and completion of the actions
contemplated by Section 7(a):

 
 
(i)
MGIC shall reinstate insurance coverage on the Recently Rescinded Loans;
provided that no coverage shall be reinstated and no Claim shall be processed
for payment with respect to any such Recently Rescinded Loan that is identified
as a True-Up Loan.

 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
(ii)
MGIC shall determine whether a Claim with respect to a Recently Rescinded Loan
or a Pending Rescission Loan is a Perfected Claim and shall process any such
Perfected Claim in accordance with the provisions of Section 10(c); provided
that Section 10(c)(ii) shall not apply and in lieu thereof Servicer shall
perfect a Claim for a Covered Loan in accordance with the time period set forth
in the applicable Master Policy (except that Servicer shall have [***] from the
later of (A) the applicable Other Implementation Date and (B) the date that MGIC
provides written notice to Servicer of the documents on Exhibit B required to
perfect the Claim, to submit all documents set forth on Exhibit B).  No Claim
shall be processed for payment with respect to any Pending Rescission Loan that
is identified as a True-Up Loan.  To the extent MGIC has communicated an intent
to complete a Coverage Rescission on any Pending Rescission Loan, but has not
yet completed such Coverage Rescission, all such communications shall be deemed
withdrawn, except to the extent that any such Pending Rescission Loan is
identified as a True-Up Loan.

 
 
(b)
Perfection and Processing of Certain Claims.

 
 
(i)
Effective as of January 1, 2013, MGIC shall determine whether a Claim is a
Perfected Claim (including the applicable time period for perfection of a
Claim), and process any such Perfected Claim in accordance with the applicable
Master Policy, except that (A) the documents that MGIC may require Servicer to
provide in order to establish a Claim as a Perfected Claim shall be limited to
those documents set forth on Exhibit B, and (B) MGIC may effect an Exclusion
only if the basis for such Exclusion is set forth in Exhibit F, which claimed
Exclusion shall be accompanied by a contemporaneous writing in the form used by
MGIC that specifies the basis for such Exclusion.  For the avoidance of doubt,
in the course of processing Claims pursuant to this Section 10(b)(i), MGIC may
request, and Servicer shall use best efforts to provide, all information
reasonably requested by MGIC, including loan origination and servicing-related
documents; provided that unless such documents are also set forth on Exhibit B,
Servicer’s failure to provide any document in response to a request by MGIC
pursuant to this Section 10(b)(i) shall not affect the determination of whether
a Claim is a Perfected Claim.  If in processing a Perfected Claim, MGIC
determines that such Claim is subject to a Coverage Rescission, MGIC shall hold
the Claim as a Pending Rescission.

 
 
(ii)
If MGIC denies a Claim processed as contemplated by the first sentence of
Section 10(b)(i) prior to Section 10(b)(i) ceasing to be applicable pursuant to
Section 10(b)(iv), then Servicer or CHL shall be entitled to dispute such denial
exclusively in accordance with the ADR Procedure set forth in Section 11(b), on
and after the applicable Other Implementation Date, provided that Servicer shall
give MGIC notice in writing for purposes of Section 11(b)(ii)(A) within nine (9)
months of the applicable Other Implementation Date.

 
 
- 27 -

--------------------------------------------------------------------------------

 
 
 
(iii)
If MGIC denies a Claim processed as contemplated by the first sentence of
Section 10(b)(i) and such Claim is with respect to a Non-Consenting Loan or a
loan for which a Trustee/Other gives notice to CHL or Servicer that the
Trustee/Other has determined not to provide Other Consent, the applicable time
period for Servicer to submit the documents that MGIC may require Servicer to
provide in order to establish a Claim as a Perfected Claim shall terminate on
the date that is the later of (A) the date of termination of the applicable time
period for perfection of a Claim under the applicable Master Policy and (B)
three months after the earlier of (x) the date that the Trustee/Other gives
notice to CHL or Servicer that the Trustee/Other has determined not to provide
Other Consent and (y) the expiration of the period for obtaining Other Consent
pursuant to Section 5(a).

 
 
(iv)
Sections 10(b)(i), 10(b)(ii), and 10(b)(iii) shall cease to be applicable after
(A) the applicable Other Implementation Date, (B) the expiration of the time
period set forth in Section 5 for obtaining Other Consent, with respect to
Non-Consenting Loans, (C) the date on which a Trustee/Other gives notice to CHL
or Servicer that the Trustee/Other has determined not to provide Other Consent
for loans applicable to such notice, and (D) for the avoidance of doubt,
termination of the Agreement.

 
 
(c)
Perfection of Claims and Payment of Perfected Claims.  On or after the
applicable Other Implementation Date, Claims shall be perfected and processed in
accordance with the following provisions:

 
 
(i)
Servicer shall submit and perfect a Claim for a Covered Loan in the manner set
forth in the applicable Master Policy; provided that the documents that MGIC may
require Servicer to provide in order to establish a Claim as a Perfected Claim
shall be limited to those documents set forth on Exhibit B.

 
 
(ii)
Servicer shall submit and perfect a Claim for a Covered Loan in accordance with
the time period set forth in the applicable Master Policy; provided that
Servicer shall have [***] from the title transfer date (i.e.,
foreclosure/sheriff’s sale, short sale or deed-in-lieu) to submit all Exhibit B
documents in relation to certificates issued under Master Policy Form 71-7135.

 
 
(iii)
MGIC shall effect no Coverage Rescission on any Covered Loan.

 
 
(iv)
MGIC may effect an Exclusion with respect to any Covered Loan only if the basis
for such Exclusion is set forth in Exhibit F.  Such claimed Exclusion shall be
accompanied by a contemporaneous writing in the form used by MGIC that specifies
the basis for such Exclusion. Servicer and/or CHL shall have the right to
challenge and dispute MGIC’s assertion of any Exclusion solely pursuant to the
ADR Procedure.

 
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
(v)
MGIC shall pay only the Settlement Percentage Claim Payment with respect to such
Covered Loan.

 
 
(vi)
A Claim with respect to a Covered Loan for which Other Consent is sought will be
paid by MGIC pursuant to the terms of this Settlement Agreement only after the
applicable Other Implementation Date for such Covered Loan.

 
 
(vii)
MGIC shall make Claim payments in timeframes consistent with the appropriate
Master Policy across all Categories.

 
 
(viii)
Any payment of a Perfected Claim shall be accompanied by an explanation of
benefits in the form used by MGIC that specifies the basis for such payment and
any related Curtailments under the applicable Master Policy.

 
 
(ix)
The remedy for untimely payment of Perfected Claims shall be determined solely
by reference to the applicable Master Policy.

 
 
(d)
Request for Additional Documents.  On or after the applicable Other
Implementation Date, MGIC may request, and Servicer and CHL shall use reasonable
efforts to provide, the documents set forth on Exhibit C with respect to Covered
Loans; provided that unless such documents are also set forth on Exhibit B,
Servicer’s or CHL’s failure to provide any document set forth on Exhibit C in
response to a request by MGIC pursuant to this Section 10(d) shall not affect
the determination of whether a Claim is a Perfected Claim.

 
 
(e)
Delivery of Documents to Servicer.  If Servicer is not the servicer with respect
to any Subject Loan, MGIC shall have no obligation to provide to Servicer any
documents other than the Monthly Loan Reports and the Subject Loan Reports,
provided that if Servicer is unable after reasonable efforts to obtain such
documents directly from the applicable servicer and, if applicable, the investor
does not object to MGIC providing such documents to Servicer, then MGIC will use
reasonable efforts to provide such documents to Servicer, without undue burden
or expense on the part of MGIC as determined on a cumulative basis with respect
to all such requests.

 
 
- 29 -

--------------------------------------------------------------------------------

 
 
11.
Alternative Dispute Resolution.

 
 
(a)
Applicability of ADR Procedure.  On and after the applicable Other
Implementation Date, all disputes shall be resolved exclusively in accordance
with the ADR Procedure set forth in Section 11(b) below if: (i) the dispute is
regarding any Exclusion effected by MGIC in respect of any Covered Loan,
including, for the avoidance of doubt, any failure to provide documents set
forth on Exhibit B in order to establish a Claim as a Perfected Claim; and (ii)
Servicer was a servicer of such Covered Loan at the time the basis for such
Exclusion arose; and (iii) Servicer is the servicer of such Covered Loan at the
time of such dispute; and (iv) the applicable Other Consent has been obtained at
the time Servicer provides notice of such dispute pursuant to Section
11(b)(i)(A).  If Servicer is not the servicer at the time of the dispute for
purposes of clause (iii), the dispute nonetheless may be resolved pursuant to
this ADR Procedure if Servicer represents to MGIC that each servicer,
subservicer, or other party that may have an interest in the dispute either (A)
has agreed to participate as a party to the ADR Procedure and to be bound by the
resolution thereof under all of the terms of this Settlement Agreement or (B) if
any such servicer, subservicer, or other party has not agreed pursuant to clause
(A), such servicer, subservicer, or other party shall nonetheless be bound by
the resolution thereof.  If Servicer is not the servicer at the time of the
dispute for purposes of clause (iii), and Servicer is not able to make the
representations pursuant to clause (A) or (B) above, the dispute shall be
resolved pursuant to the terms of the applicable Master Policy rather than the
ADR Procedure.

 
 
(b)
ADR Procedure.  The ADR Procedure is as follows:

 
 
(i)
Informal Resolution.

 
 
(A)
Notice by Servicer.  Servicer shall provide written notification to MGIC of such
dispute within sixty (60) days from the date MGIC delivers written notification
of MGIC’s determination of an Exclusion to Servicer (including on behalf of CHL
as originator or acquirer of disputed loan), the servicer, the subservicer, or
other party that may have an interest in the dispute.  Notification by Servicer
shall specify the basis upon which Servicer and/or CHL believes that MGIC’s
Exclusion is improper under the terms of the applicable Master Policy and this
Settlement Agreement.  A failure by Servicer to provide notification to MGIC in
this Section 11(b)(i)(A) shall not constitute a waiver of Servicer’s or CHL’s
ability to invoke the ADR Procedure.

 
 
(B)
Response from MGIC.  Within sixty (60) days of MGIC’s receipt of a notification
from Servicer pursuant to the first sentence of Section 11(b)(i)(A), MGIC shall
provide a written response addressing the written submission that MGIC’s
Exclusion is improper, and if applicable, why such submission does not serve to
reverse MGIC’s decision.  A failure by MGIC to provide a response to Servicer
and/or CHL pursuant to this Section 11(b)(i)(B) shall not constitute a waiver of
MGIC’s ability to participate in the ADR Procedure set forth in Section 11(b).

 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
(C)
Continued Informal Discussions.  For up to sixty (60) days after Servicer’s
and/or CHL’s receipt of MGIC’s response pursuant to Section 11(b)(i)(B), the
Parties will continue to attempt to resolve their dispute informally.

 
 
(ii)
Formal Resolution.  A continuing dispute for which Servicer and/or CHL has
invoked this ADR Procedure shall be resolved as follows:

 
 
(A)
Notice of Claim Group. If Servicer and/or CHL wishes to continue disputing
MGIC’s determination, Servicer shall notify MGIC in writing of the existence of
a Claim Group and of Servicer’s and/or CHL’s intention to pursue the ADR
Procedure with respect to the Claim Group within nine (9) months from the date
that Servicer or another applicable servicer receives written notification of
MGIC’s determination of an Exclusion.  Each claim included in a Claim Group
shall have been the subject of a written notification of MGIC’s determination of
an Exclusion within such nine (9) month period.  A failure by Servicer to
provide notification to MGIC under this Section 11(b)(ii)(A) shall constitute a
waiver of Servicer’s and CHL’s ability to invoke the ADR Procedure set forth in
Section 11(b)(ii).  Servicer and CHL shall be entitled to pursue the ADR
Procedure for multiple Claim Groups within any nine (9) month period, provided
that no Subject Loan shall be included in more than one Claim Group.

 
 
(B)
Administration of Arbitration.  The disputes in the first Claim Group shall be
resolved by an arbitrator from the American Arbitration Association, the second
by a JAMS arbitrator, and so on.  Servicer or CHL shall deliver the notice
provided to MGIC pursuant to Section 11(b)(ii)(A) to the American Arbitration
Association or JAMS, as applicable.

 
 
(C)
Appointment of Arbitrator.  A single disinterested arbitrator who has no prior
business relationship with any Party (other than acting as an arbitrator or
mediator) shall be appointed to resolve a Claim Group.  The arbitrator shall be
appointed by the Parties either by mutual agreement or through the selection
process prescribed by the American Arbitration Association or JAMS, whichever is
administering the arbitration.

 
 
(D)
Written Submissions.  For each claim in the Claim Group, MGIC shall submit in
writing within thirty (30) business days after appointment of the arbitrator no
more than ten (10) pages of double-spaced written argument plus any supporting
documentation; and Servicer and/or CHL shall submit a single response in writing
with no more than ten (10) pages of double-spaced written argument plus any
supporting documents within thirty (30) business days after it receives MGIC’s
submission.  MGIC shall be allowed a five (5) page double-spaced written
rebuttal for each disputed claim and shall be permitted to submit any additional
documents directly responsive to the submission by Servicer and/or CHL within
fifteen (15) business days after MGIC has received such submission.

 
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
(E)
Production of Documents and Prohibition of Discovery.  Each Party agrees it will
not use or produce any document in any formal resolution contemplated by the ADR
Procedure in Section 11(b)(ii) unless it has provided such information or
produced such document to the other Party prior to or during the process for
submission and resolution of the related disputed Claim in connection with the
informal dispute resolution procedure pursuant to Section 11(b)(i).  Due to the
expedited nature of the ADR Procedure, all discovery, including, but not limited
to, interrogatories, document demands, depositions, or subpoenas directed to
third parties, is prohibited.

 
 
(F)
Hearing Duration.  For each claim in a Claim Group dispute there shall be a
hearing with the arbitrator of no more than ninety (90) minutes in
duration.  MGIC will have up to thirty (30) minutes to present oral argument,
followed by up to thirty (30) minutes of oral argument, which may be made by
Servicer, CHL, or a combination of Servicer and CHL. MGIC will have up to
fifteen (15) minutes of rebuttal.  Any remaining time shall be reserved for
questions by the arbitrator.  All hearings shall be conducted via conference
call, unless both Parties agree otherwise.

 
 
(G)
Location and Seat.  The location of any in person hearing shall be Milwaukee,
Wisconsin, but the seat of arbitration shall be San Francisco, California.  If
the Parties mutually agree that proceedings may take place outside of Milwaukee,
Wisconsin, or by telephone or videoconference, the seat of arbitration
nevertheless shall remain at San Francisco, California.

 
 
(H)
Burden of Proof.  MGIC shall have the burden of proof by a preponderance of the
evidence with respect to each disputed claim in a Claim Group.

 
 
- 32 -

--------------------------------------------------------------------------------

 
 
 
(I)
Arbitrator Decision. The arbitrator shall be bound by the terms of this
Settlement Agreement and the applicable Master Policy, and shall issue a written
decision regarding each disputed claim in the Claim Group within thirty (30)
days of the hearing (1) resolving all disputed claims, and (2) accepting either
Servicer’s/CHL’s or MGIC’s position on each disputed Exclusion set forth in such
Party’s submission without rendering a reasoned decision and without a
discussion of the reasons therefor.  The arbitrator’s written decision shall be
final and binding upon the Parties without further recourse or collateral
attack, shall be used for the sole and exclusive benefit of the Parties that
participate in such proceeding, shall be binding only with respect to the
individual claims in the Claim Group, shall have no precedential effect, shall
not benefit any third party (except as set forth in Section 19(b)), and shall
not be cited by any Party for any purpose in any other proceeding, except a
proceeding to enforce the decision.

 
 
(J)
Costs.  All costs of the ADR Procedure contemplated by this Section 11(b)
(including the arbitrator’s fees but excluding attorneys’ fees) shall be borne
by the Party that is the least successful in such process, as determined by the
arbitrator, which shall be determined by comparing (1) the position asserted by
each Party on all disputed matters in the Claim Group taken together with (2)
the final decision of the arbitrator on all disputed matters in the Claim Group
taken together.  For purposes of this Section 11(b)(ii)(J), “disputed matters”
and “position asserted” shall be determined by reference to such Party’s
submissions, and “Party” shall be MGIC on the one hand, and CHL and/or Servicer,
on the other hand..

 
 
(iii)
Counsel.  The Parties may, but are not required to, be represented by counsel in
the proceedings described in this Section 11(b).

 
 
(c)
Other Dispute.  Any Dispute shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and subject to the Federal Arbitration Act, 9 U.S.C., Sections 1
through 16.  Each Dispute shall be arbitrated by a panel of three disinterested
arbitrators, each of whom shall have no prior business relationship with any
Party other than acting as an arbitrator under this Settlement Agreement.  No
Dispute shall be consolidated with any arbitration concerning a dispute, claim
or controversy with any other party.  For purposes of appointment of
arbitrators, each of MGIC, on the one hand, and Servicer and/or CHL, as
applicable, on the other hand, is entitled to appoint one arbitrator, with the
third arbitrator to be appointed by the two already appointed.

 
 
(i)
Location and Seat.  The arbitration shall be seated in San Francisco,
California, and all proceedings shall take place there.  If the Parties mutually
agree that proceedings may take place outside of San Francisco, California, or
by telephone or videoconference, San Francisco, California, nevertheless shall
remain the seat of the arbitration.

 
 
(ii)
Costs.  All costs of the arbitration of any Dispute pursuant to this Section
11(c) (including the arbitrators’ fees, but exclusive of attorneys’ fees) shall
be borne by the Party that is the least successful in such arbitration, as
determined by the arbitrators, which shall be determined by comparing the
position asserted by each Party on the Disputed Matter with the final decision
of the arbitrators on the Disputed Matter.  For purposes of this Section
11(c)(ii), the “Disputed Matter” and “position asserted” shall be all matters
raised by a Party in its final written presentations submitted to the
arbitrators in connection with a Dispute, and “Party” shall be MGIC on the one
hand, and CHL and/or Servicer, on the other hand.

 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
(d)
With respect to the resolution of (i) each dispute pursuant to the ADR Procedure
in Section 11(b) and (ii) each Dispute pursuant to Section 11(c):

 
 
(i)
No Presumption.  No presumption based on MGIC’s role as an insurer shall apply
against MGIC.

 
 
(ii)
Limitation on Damages.  The arbitrator(s) shall not award any incidental,
indirect or consequential damages, including damages for lost profits, punitive
or exemplary damages, and the Parties waive any right to recover any such
damages.

 
 
(iii)
Confirmation of Award.  A Party shall have three (3) months from the date of a
written decision to satisfy an award before the other Party may seek
confirmation of the award.  A Party may seek confirmation of an award only in a
state court located in California.

 
 
(iv)
Governing Law.  The Parties agree that New York law shall govern the resolution
of any disputes resolved pursuant to the ADR Procedure set forth in Section
11(b) and any Dispute resolved pursuant to Section 11(c); except, however,
California state law shall govern the collateral estoppel effect of an award
issued pursuant to Sections 11(b) and 11(c), including but not limited to
Vandenberg v. Superior Court, 21 Cal. 4th 815 (1999).

 
12.
Effect of Certain Action by OCI.

 
 
(a)
In the event that the OCI indicates in writing that, pursuant to Wisconsin
Statute section 645.54, it intends to seek to avoid any payment under this
Settlement Agreement or to void any portion of this Settlement Agreement, the
Parties shall use good faith efforts to resist such action and shall meet and
confer regarding such efforts to resist any such action by the OCI.

 
 
(b)
In the event that the OCI, pursuant to Wisconsin Statute section 645.54, obtains
a final and non-appealable court order after any Other Implementation Date: (i)
avoiding the payment, and/or granting recovery, of any amount of money paid by
MGIC to Servicer or CHL pursuant to this Settlement Agreement, or (ii) voiding
any portion of this Settlement Agreement in a way that deprives Servicer or CHL
of any monetary benefit conferred by the terms of this Settlement Agreement
which it would otherwise have obtained, then the Parties, in consultation with
the OCI, shall meet and confer regarding the effect of such court order and the
potential for modifications to this Agreement in an attempt to recoup such
amount of money, and/or provide CHL or Servicer with, as applicable, a
reasonable substitute for the material benefit deprived by such court order.

 
 
- 34 -

--------------------------------------------------------------------------------

 
 
 
(c)
If the Parties and the OCI cannot reach agreement within sixty (60) days as to
such modifications, then notwithstanding any other provision in this Settlement
Agreement, including the releases and covenants set forth in Sections 13 and 14
and the dismissals pursuant to Section 6, CHL and Servicer shall have the right
to pursue Causes of Action against MGIC or any successor to MGIC for any and all
of the following:

 
 
(i)
Past Coverage Determination Loans;

 
 
(ii)
Each Resolved Covered Loan for which the OCI avoided a payment made by MGIC to
or for the benefit of Servicer; and

 
 
(iii)
Each Unresolved Covered Loan.

 
 
(d)
In the event that CHL or Servicer pursues any Cause of Action available under
Section 12(c), then:

 
 
(i)
MGIC and any successor to MGIC may assert any defense or counterclaim available
to it, under any applicable Master Policy or otherwise, including, but not
limited to, any defense by MGIC or any successor to MGIC that it is entitled to
rescind coverage or deny a Claim.

 
 
(ii)
Any legal or contractual limitations period and any defense based on the passage
of time with respect to Causes of Action included in the Litigation Action or
the Arbitration Action are tolled from the date such Causes of Action were made
in such actions and shall continue to be tolled through [***], in addition to
any other tolling periods that may apply by operation of law.  Any legal or
contractual limitations period and any defense based on the passage of time with
respect to Causes of Action comprising the Mortgage Insurance Dispute not
included in such actions shall be tolled from [***] and shall continue to be
tolled through [***], in addition to any tolling that may apply by operation of
law.  No tolling that occurs by virtue of this Section 12(d) and/or by operation
of law shall have the effect of reviving any Cause of Action that was barred by
any statute of limitations or similar rule of law or equity prior to [***].

 
 
(iii)
The amount of recovery from MGIC and any successor to MGIC in connection with
all such Causes of Action shall not exceed the sum of (x) the Current Liability
Amount plus (y) the amount(s) of the Settlement Payment for which the OCI
avoided payment, or obtained recovery, pursuant to a court order contemplated by
Section 12(b).

 
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
(iv)
MGIC shall process and pay Claims under the terms of the applicable Master
Policy, subject to MGIC’s rights to rescind, deny, curtail, or correct coverage
without regard to the terms of this Settlement Agreement.

 
 
(v)
CHL and Servicer shall have no rights, and MGIC shall have no obligations, under
Section 11(b).

 
13.
Release by MGIC Releasors.

 
 
(a)
Except as set forth in Sections 12 and 13(d), upon CHL and Servicer dismissing
any part of the Arbitration Action or the Litigation Action with prejudice
pursuant to Section 6(d) or Section 6(e):

 
 
(i)
the MGIC Releasors shall be deemed to release and discharge as of the applicable
Other Implementation Date with respect to the Countrywide PLS Loans and the
Third Party PLS/Other Loans, the CHL Released Parties and the Servicer Released
Parties from any and all past, present, or future Causes of Action, whether such
Causes of Action are known or unknown, foreseen or unforeseen, developed or
undeveloped, discoverable or presently incapable of being discovered, relating
in any way to any act, event or omission that occurred or should have occurred
on or before the applicable Other Implementation Date with respect to the
Countrywide PLS Loans and the Third Party PLS/Other Loans, and concerning the
Mortgage Insurance Dispute (for the avoidance of doubt, the foregoing include
all Causes of Action that were asserted, could have been asserted, or could have
been asserted had there been no jurisdictional bars, by any MGIC Releasor in the
Arbitration Action or the Litigation Action); and

 
 
(ii)
MGIC, on behalf of itself and all other MGIC Releasors, hereby covenants and
agrees, not to initiate, on or after the applicable Other Implementation Date,
any Cause of Action against any of the CHL Released Parties or the Servicer
Released Parties for any of the subject matter released by this Section 13(a),
and covenants and agrees not to participate, assist, encourage or cooperate in
any such Cause of Action.

 
 
(b)
In making a full and complete release as provided in Section 13(a), MGIC
expressly waives and relinquishes all rights and benefits, which it has, or may
have, under California Civil Code section 1542 or any similar statute in any
other jurisdiction.  Section 1542 provides as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
 
(c)
MGIC acknowledges that it is aware that it or another MGIC Releasor may
hereafter discover facts different from, or in addition to, those which it now
knows or believes to be true with respect to the Causes of Action released
pursuant to this Section 13.  Notwithstanding any such different or additional
facts, this release shall fully discharge each of the CHL Released Parties and
the Servicer Released Parties from any and all Causes of Action released
pursuant to this Section 13.

 
 
(d)
Notwithstanding anything in this Section 13 to the contrary, and notwithstanding
whether such claims were or could have been brought in the Arbitration Action or
the Litigation Action, the release given in Section 13(a) does not apply to:

 
 
(i)
Any disputes or claims within the scope of the ADR Procedure set forth in
Section 11(b), and any Dispute within the scope of Section 11(c);

 
 
(ii)
Any disputes or claims involving Non-Consenting Loans;

 
 
(iii)
Any disputes or claims regarding payments to be made by CHL or Servicer pursuant
to an applicable Master Policy;

 
 
(iv)
Any disputes or claims involving Curtailments; and

 
 
(v)
Any disputes or claims regarding [***].

 
14.
Release by CHL Releasors and Servicer Releasors.

 
 
(a)
Except as set forth in Sections 12 and 14(d), upon CHL and Servicer dismissing
any part of the Arbitration Action or the Litigation Action with prejudice
pursuant to Section 6(d) or Section 6(e):

 
 
(i)
the CHL Releasors and the Servicer Releasors shall be deemed to release and
discharge as of the applicable Other Implementation Date, each of the MGIC
Released Parties from any and all past, present, or future Causes of Action,
whether such Causes of Action are known or unknown, foreseen or unforeseen,
developed or undeveloped, discoverable or presently incapable of being
discovered, relating in any way to any act, event or omission that occurred or
should have occurred on or before the applicable Other Implementation Date with
respect to the Countrywide PLS Loans and the Third Party PLS/Other Loans, and
concerning the Mortgage Insurance Dispute (for the avoidance of doubt, the
foregoing include all Causes of Action that were asserted, could have been
asserted, or could have been asserted had there been no jurisdictional bars, by
any CHL Releasor or Servicer Releasor in the Arbitration Action or the
Litigation Action); and

 
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
(ii)
CHL, on behalf of itself and all other CHL Releasors, and Servicer, on behalf of
itself and all Servicer Releasors, hereby covenant and agree, not to initiate,
on or after the applicable Other Implementation Date), any Cause of Action
against any of the MGIC Released Parties (i) for any of the subject matter
released by this Section 14(a) or (ii) related to or arising from MGIC’s
mortgage insurance coverage obligations with respect to any Subject Loans for
which CHL or Servicer has acted solely as a subservicer, and covenants and
agrees not to participate, assist, encourage or cooperate in any such Cause of
Action; provided that CHL and Servicer may take such actions and provide such
assistance permitted under Section 6(b).

 
 
(b)
In making a full and complete release as provided in Section 14(a), each of CHL
and Servicer expressly waives and relinquishes all rights and benefits, which it
has, or may have, under California Civil Code section 1542 or any similar
statute in any other jurisdiction.  Section 1542 provides as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
 
(c)
Each of CHL and Servicer acknowledges that it is aware that it or another CHL
Releasor or Servicer Releasor may hereafter discover facts different from, or in
addition to, those which it now knows or believes to be true with respect to the
Causes of Action released pursuant to this Section 14.  Notwithstanding any such
different or additional facts, this release shall fully discharge each of the
MGIC Released Parties from any and all Causes of Action released pursuant to
this Section 14.

 
 
(d)
Notwithstanding anything in this Section 14 to the contrary, and notwithstanding
whether such claims were or could have been brought in the Arbitration Action or
the Litigation Action, the release given in Section 14(a) does not apply to:

 
 
(i)
Any disputes or claims within the scope of the ADR Procedure set forth in
Section 11(b) and any Dispute within the scope of Section 11(c);

 
 
(ii)
Any disputes or claims involving Non-Consenting Loans;

 
 
(iii)
Any actual or claimed acts, errors, mistakes or omissions [***];

 
 
(iv)
Any claims or disputes involving Curtailments; and

 
 
(v)
Any claims by CHL or Servicer that MGIC has reduced the amount of a Settlement
Percentage Claim Payment due to the existence of a DPO.

 
 
- 38 -

--------------------------------------------------------------------------------

 
 
15.
Indemnification.

 
 
(a)
(i) MGIC shall indemnify, defend and hold harmless each of CHL and Servicer and
their respective Affiliates from and against all Causes of Action asserted
against, resulting to, imposed upon or incurred by, CHL and Servicer and their
respective Affiliates, directly or indirectly, by reason of, arising out of or
resulting from the inaccuracy or breach of any representation, warranty or
covenant of MGIC contained in this Agreement; (ii) CHL shall indemnify, defend
and hold harmless MGIC and its Affiliates from and against all Causes of Action
asserted against, resulting to, imposed upon or incurred by, MGIC or its
Affiliates, directly or indirectly, (x) by reason of, arising out of or
resulting from the inaccuracy or breach of any representation, warranty or
covenant of CHL contained in this Agreement and (y) any Subject Loan as to which
CHL elects to exercise delegated authority as servicer or otherwise to consent
on behalf of the Trust/Other for purposes of obtaining Other Consent; and (iii)
Servicer shall indemnify, defend and hold harmless MGIC and its Affiliates from
and against all Causes of Action asserted against, resulting to, imposed upon or
incurred by, MGIC or its Affiliates, directly or indirectly, (x) by reason of,
arising out of or resulting from the inaccuracy or breach of any representation,
warranty or covenant of Servicer contained in this Agreement and (y) in
connection with any Subject Loan as to which Servicer elects to exercise
delegated authority as servicer or otherwise to consent on behalf of the
Trust/Other for purposes of obtaining Other Consent; provided, for the avoidance
of doubt, that Servicer shall have no obligation whatsoever to indemnify MGIC
under this Section 15(a)(iii): (x) for any indemnification obligation of CHL
pursuant to clause (ii) of this Section 15(a) or Section 15(b); or (y) with
respect to any Cause of Action that results from the action or inaction by a
servicer of a Subject Loan at a time when Servicer is neither the master
servicer nor servicer at the time the basis for such Cause of Action arose.

 
 
(b)
On and after the applicable Other Implementation Date with respect to the [***],
CHL shall indemnify all MGIC Released Parties from and against all Causes of
Action asserted by [***], directly or indirectly, by reason of, arising out of
or resulting from the actual or claimed obligation to pay any amount of money in
respect of:

 
 
(i)
[***];

 
 
(ii)
[***]; or

 
 
(iii)
[***];

 
provided, however, that CHL shall not be required to so indemnify any MGIC
Released Party under this Section 15(b) in respect of:
 
 
(A)
[***];

 
 
- 39 -

--------------------------------------------------------------------------------

 
 
 
(B)
any actual or claimed acts, errors, mistakes or omissions in [***];

 
 
(C)
any Cause of Action relating to any Non-Consenting Loans;

 
 
(D)
any Cause of Action brought by the OCI under Wisconsin Statute section 645.54;

 
 
(E)
any Cause of Action brought by any borrower or any successor in interest to any
borrower, in each case, in such capacity, with respect to any Subject Loan; or

 
 
(F)
any Cause of Action brought by any stockholder, employee, or employee benefit
plan subject to the federal Employee Retirement Income Security Act of MGIC or
its Affiliates, in each case, in such capacity.

 
 
(c)
An Indemnified Party seeking indemnification under this Section 15 for any claim
brought by a third party will: (i) give the Indemnifying Party prompt written
notice of the claim; (ii) allow the Indemnifying Party to assume control of the
defense and settlement of the claim, except to the extent that (A) such third
party claim seeks an injunction or equitable relief against any Indemnified
Party or (B) the Indemnifying Party has failed or is failing to defend in good
faith such third party claim, in which case the Indemnified Party may reassume
the defense of the claim and the Indemnifying Party shall pay the Indemnified
Party’s costs and expenses, including attorneys’ fees, associated with such
defense; (iii) consult and cooperate as reasonably requested by such
Indemnifying Party in connection with the defense and any settlement of the
claim; and (iv) not settle or compromise the claim without the written consent
of the Indemnifying Party, which consent will not be unreasonably or untimely
withheld, provided that no such consent shall be required for any such
settlement or compromise that (A) is exclusively monetary and would not impose
any injunctive or equitable relief on the Indemnified Party, (B) includes as a
term thereof an unconditional release, given by the person(s) asserting such
third party claim, of all Indemnified Parties from all liability with respect to
such third party claim, and (C) does not contain an admission of liability on
the part of any Indemnified Party.  The Indemnifying Party shall not consent to
the entry of any judgment that would impose any injunctive or equitable relief
on the Indemnified Party without the prior written consent of the Indemnified
Party.

 
16.
Confidentiality.

 
 
(a)
The Parties covenant and agree to keep confidential the Confidential Information
and further covenant and agree not to disclose or otherwise convey any portion
of the Confidential Information outside of their respective organization except:

 
 
(i)
By written agreement of MGIC, CHL and Servicer;

 
 
- 40 -

--------------------------------------------------------------------------------

 
 
 
(ii)
To reinsurers, directly or through intermediaries in connection with claims for
reinsurance, and to any arbitration panel, court or tribunal in reinsurance
disputes;

 
 
(iii)
To any entity performing servicing functions with respect to a Subject Loan
(including master servicers, servicers and subservicers of Subject Loans) and to
any owner or Trustee/Other of Subject Loans, whether or not Other Consent has
been obtained, in the ordinary course of business or in the course of obtaining
Other Consent;

 
 
(iv)
To originators, directly or through intermediaries in the event CHL or Servicer
seeks to obtain repurchase based on a breach of a representation or warranty,
and to any arbitration panel, court or tribunal in repurchase disputes;

 
 
(v)
To outside auditors, attorneys, accountants, regulators or consultants of any
Party;

 
 
(vi)
By MGIC, to any third party for purposes of any Cause of Action asserted by such
third party against MGIC with respect to which the CHL Releasors or the Servicer
Releasors have released MGIC pursuant to Section 14 or for which CHL or Servicer
has indemnified MGIC pursuant to Section 15(b), provided that MGIC may make any
such disclosure only if MGIC has complied with the notice and other procedures
pursuant to Section 15(b);

 
 
(vii)
To regulators of any Party (including the OCI) and to the GSEs, and to any of
the auditors, attorneys, accountants, or consultants of any such regulator or
the GSEs;

 
 
(viii)
By MGIC, to financial institutions potentially providing funds to MGIC or an
Affiliate of MGIC (and to financial institutions providing funds to such
financial institutions), including to securities underwriters and their counsel;

 
 
(ix)
To the extent a Party is advised by its counsel (who may be internal counsel)
that it or an Affiliate is required to do so by law, regulation, or the rules of
a securities marketplace on which the securities of it or an Affiliate are
traded (it being understood that, for this purpose, “law” includes a subpoena or
similar demand issued in connection with an adversary proceeding).  Each of CHL
and Servicer acknowledges and agrees that MGIC will make public disclosure of
the contents of this Settlement Agreement and file this Settlement Agreement
with the United States Securities and Exchange Commission or such securities
marketplace, and that MGIC will seek confidential treatment of the contents of
this Settlement Agreement as mutually agreed by the Parties; or

 
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
(x)
As provided in Section 16(b).

 
 
(b)
If any court, governmental agency, or regulatory body demands that a Party
disclose any information contained in the Confidential Information to the public
or to a third party other than the court, governmental agency or regulatory
body, the Disclosee may, in the absence of a protective order, disclose such
information to the extent that the Disclosee is advised in writing that it must
do so by its legal counsel; provided that the Disclosee within two (2) business
days of such demand shall, unless restrained by court order, provide written
notice to the other Party, shall provide as soon as practical copies of all
notice papers, orders, requests or other documents in order to allow the other
Party to seek an appropriate protective order, and shall not disclose such
information until five (5) business days after the Disclosee has given notice to
the other Party.  Notice under this Section 16(b) shall be made to the persons
identified in Section 17(a).  The Disclosee shall cooperate fully with the other
Party, at the other Party’s cost and expense, should the other Party seek such
an order.

 
 
(c)
In the event of any disputes between the Parties regarding this Settlement
Agreement and/or any disputes pursuant to Sections 11(b) and/or Disputes
pursuant to Section 11(c), the Parties agree to use their best efforts not to
disclose any Confidential Information to any third parties other than the court,
arbitrator(s) or any trier of fact.  To the extent this Settlement Agreement is
to be used in any court filing or offered as evidence in any court proceeding,
the Parties will use their best efforts consistent with applicable law to have
the Settlement Agreement filed or marked under seal and enter into a
confidentiality agreement restricting access to the Settlement Agreement to the
parties to that litigation.  No Party to this Settlement Agreement will oppose
any other Party’s request to have this Settlement Agreement filed or marked
under seal.

 
17.
Notices and Payments.

 
 
(a)
Notices.  Except for notices and communications contemplated by Section 3
(Continuing Reconciliation; Finalizing Schedules; Manifest Error; Subject Loan
Reports), Section 4 (OCI Consent; Termination Based on Certain Actions), Section
5 (Other Consents), Section 10 (Recently Rescinded Loans and Pending Rescission
Loans; Perfection and Processing of Certain Claims; Perfection of Claims and
Payment of Perfected Claims; Request for Additional Documents; Delivery of
Documents to Servicer); and Section 11(b) (ADR Procedure), which shall be
delivered in the ordinary course of business and as provided in such applicable
Section of this Settlement Agreement, any notice or communications required or
arising under, or relating to, this Settlement Agreement shall be in writing and
shall be deemed to have been duly given when (i) delivered via email, (ii)
mailed by United States registered or certified mail, return receipt requested,
(iii) mailed by overnight express mail or other nationally recognized overnight
or same-day delivery service, or (iv) delivered in person to the Parties and
their counsel at the following addresses:

 
 
- 42 -

--------------------------------------------------------------------------------

 
 
With respect to MGIC:
 
Mortgage Guaranty Insurance Corporation
250 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Attention: Jeffrey H. Lane
Executive Vice President and General Counsel
Email:  jeff_lane@mgic.com
 
With a copy to:
 
Bartlit Beck Herman Palenchar & Scott LLP
Courthouse Place
54 West Hubbard
Chicago, Illinois 60654
Attention: Jeffrey A. Hall
Email: jeffrey.hall@bartlit-beck.com


With respect to CHL:
 
Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, CA 91302
Attention: Michael W. Schloessmann
President
Email: michael.schloessmann@bankofamerica.com


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com


With respect to Servicer:
 
Bank of America, N.A.
50 Rockefeller Plaza, 7th Floor
NY1-050-07-01
New York, NY 10020-1605
Attention: Christopher J. Garvey
Associate General Counsel – Litigation
Email: christopher.garvey@bankofamerica.com
 
 
- 43 -

--------------------------------------------------------------------------------

 


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com


 
(b)
Payments.  Absent any other written agreement signed by the Parties, all
payments by the Parties under the terms of this Settlement Agreement and
disbursements by the escrow agent from the Escrow Accounts shall be made by wire
transfer to the following accounts:

 
to MGIC:
Bank:  [***]
Milwaukee, WI
ABA [***]
Account No. [***]
Account Name: [***]; and


to Servicer:


Bank: [***]
ABA: [***]
Account Number: [***]
Account Name: [***]
Reference:  [***]


to CHL (solely for purposes of disbursements from the CHL Escrow Account):


Bank: [***]
ABA: [***]
Account Number: [***]
Account Name: [***]
Reference:  [***]


 
(c)
Changes. Any Party may change (i) the address to which notices and
communications hereunder are to be delivered, or (ii) the account to which
payments and disbursements are to be made for the benefit of such Party, by
giving the other Party notice in the manner set forth in this Section 17,
provided that notice of a change in an account is effective with respect to a
payment or disbursement only if given twenty (20) or more business days prior to
the date such payment or disbursement is due to be made, unless otherwise agreed
in writing by the Parties.

 
 
- 44 -

--------------------------------------------------------------------------------

 
 
18.
Schedules and Exhibits.

 
This Settlement Agreement includes the following Schedules and Exhibits, each of
which is incorporated herein by this reference:
 
Schedules
 
Schedule 1
-
Covered Loans
Schedule 2
-
Past Coverage Determination Loans
Schedule 3
-
Recently Paid Loans
Schedule 4
-
Recently Rescinded Loans
Schedule 5
-
Past Paid Loans
Schedule 6
-
[Deliberately omitted.]
Schedule 7
-
True-Up Loans
Schedule 8
-
Pending Rescission Loans
Schedule 9
-
Recently Denied Loans
Schedule 10
-
[***]
Schedule 11
-
Non-Consenting Loans



 
Exhibits
 
Exhibit A
-
[Deliberately omitted.]
Exhibit B
-
List of Documents Required to Perfect a Claim
Exhibit C
-
Origination Documents Required Due to State Regulation
Exhibit D
-
OCI Interpretive Letter
Exhibit E
-
[Deliberately omitted.]
Exhibit F
-
Exclusions
Exhibit G
-
Other Consent Language
Exhibit H
-
Escrow Agreement
Exhibit I
-
Form of Subject Loan Report
Exhibit J
-
Form of Stipulation and Order of Dismissal
Exhibit K
-
Form of UCC-1 Financing Statement (Section 2(e)(i))
Exhibit L
-
Form of UCC-1 Financing Statement (Section 2(e)(ii))



19.
Miscellaneous Provisions.

 
 
(a)
No Admission.  The Parties agree that this Settlement Agreement is entered in
compromise of claims that are disputed as to both liability and damages and that
this Settlement Agreement shall be deemed to be subject to Fed. R. Civ. P. 408,
Cal. Evid. Code § 1152 and any other similar provision regarding the
admissibility of offers to compromise disputed claims.  This Settlement
Agreement and any negotiations leading thereto do not constitute an admission of
any fact or claim by any Party with respect to any matter.  This Settlement
Agreement shall not be used as an admission against any Party in this or any
other past, present or future claim or matter; provided, however, that nothing
in this Section 19(a) shall preclude the use of the Settlement Agreement to
enforce the Settlement Agreement.  Except as expressly stated herein, neither
this Settlement Agreement nor any provision herein shall be considered or
treated as a precedent, either for purposes of the Parties’ or any of their
Affiliates’ future dealings or otherwise.  The Parties understand and agree that
no Party, by entering this Settlement Agreement, admits the accuracy of any
position advanced by any other person whatsoever, and that any resolution
reached, whether by mutual agreement or by further arbitration in accordance
with the terms of this Settlement Agreement, is the resolution of a disputed
claim.

 
 
- 45 -

--------------------------------------------------------------------------------

 
 
 
(b)
Successors, Assignees, and Third Party Beneficiaries.  All terms and conditions
of this Settlement Agreement shall be binding on the successors and assignees of
each Party; provided that (i) no assignment by a Party shall operate as a
release of such Party from any obligations under this Settlement Agreement; (ii)
subject to the requirements of the applicable Master Policy, Servicer may assign
any servicing rights or obligations with respect to any Subject Loan to any
assignee that is an approved servicer (as contemplated by the applicable Master
Policy), and such assignee shall be entitled to the benefit of any provision of
this Settlement Agreement only if (x) Servicer gives prior written notice to
MGIC of such assignment if and only to the extent required under the applicable
Master Policy and (y) such assignee agrees to be bound by all of the provisions
hereof; and (iii) an assignee which is not bound by the provisions hereof may
nonetheless participate in the ADR Procedure as expressly provided in Section
11(a).  Nothing expressed or referred to in this Settlement Agreement is
intended or shall be construed to give any person other than MGIC, CHL, and
Servicer any legal or equitable right, remedy, or claim under or with respect to
this Settlement Agreement or any provisions contained herein, or in any
arbitration or litigation arising out of this Settlement Agreement, except as
expressly provided in this Settlement Agreement, including, but not limited to,
the releases and indemnification of the MGIC Released Parties and the CHL
Released Parties provided in Sections 13, 14, and 15.  Except as expressly set
forth in Section 10(b), no Trust/Other or any Trustee/Other shall have any
rights or obligations under this Settlement Agreement unless and until the Other
Implementation Date with respect to such Trust/Other has occurred, and prior to
such time, no Claim submitted with respect to any loan held by any Trust/Other
shall be subject to any terms of this Settlement Agreement, including, for the
avoidance of doubt, any payments hereunder or the ADR Procedure set forth in
Section 11(b).

 
 
(c)
Governing Law.  Except as provided in Section 11(d)(iv), this Settlement
Agreement and any Cause of Action arising under or related to this Settlement
Agreement or the settlement effected by this Settlement Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the law of conflicts.

 
 
- 46 -

--------------------------------------------------------------------------------

 
 
 
(d)
Interpretation.  This Settlement Agreement shall not be construed against any
Party, but shall be construed as if the Parties jointly prepared the Settlement
Agreement and any uncertainty and ambiguity shall not be interpreted against any
one Party.  The use of any gender in this Settlement Agreement shall be deemed
to be or include the other genders, including neuter, and the use of the
singular shall be deemed to be or include the plural (and vice versa) wherever
applicable. The use of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not any “no
limitation” language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  All references to
“Section,” “clause,” “recital,” “Schedule” or “Exhibit” shall be deemed to refer
to the Sections, clauses, recitals, Schedules or Exhibits of this Settlement
Agreement. The words “this Settlement Agreement,” “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Settlement Agreement as a whole and not to a particular section, subsection,
clause or other subdivision of this Agreement, unless the context otherwise
requires.

 
 
(e)
Severability; Effect of Court Order.  If any provision of this Settlement
Agreement is declared invalid or unenforceable, then, to the extent possible,
all of the remaining provisions of this Settlement Agreement shall remain in
full force and effect and shall be binding upon the Parties, subject to the
provisions of Section 12, including, but not limited to, any modifications as
contemplated by Section 12(b).  In the event that in any proceeding a final and
non-appealable court order is entered after any Other Implementation Date (i)
avoiding the payment, and/or granting recovery, of any amount of money paid
pursuant to this Settlement Agreement by CHL to MGIC, or by MGIC to CHL, or (ii)
voiding any portion of this Settlement Agreement in a way that deprives CHL or
MGIC of any monetary benefit that it would otherwise have obtained from the
other Party pursuant to the terms of this Settlement Agreement, then CHL and
MGIC shall meet and confer regarding the effect of such court order and the
potential for modifications to this Agreement in an attempt to recoup such
amount of money, and/or provide CHL or MGIC, whichever is deprived of a material
benefit by such court order with, as applicable, a reasonable substitute for
such material benefit to the extent that any such recoupment or material benefit
can be lawfully provided, provided that (i) Servicer (including without
limitation any of its Affiliates (other than CHL)) shall have no obligation to
participate in such discussions, to agree to any modifications to this
Agreement, to undertake or assume any liabilities or other obligations to any
Party or other person as a result of this provision, or to provide any payment
to any Party or other person pursuant to this Section 19(e), and (ii) Servicer’s
only obligation pursuant to this Section 19(e), solely in its capacity as master
servicer or servicer of the Subject Loans and not in any other capacity, is to
use commercially reasonable efforts to cooperate in good faith with MGIC and CHL
to effect any modifications to this Agreement made pursuant to this Section
19(e), but only to the extent that such cooperation and modifications do not
either cause Servicer to incur any additional monetary obligations or other
liabilities not contemplated by this Settlement Agreement or impose any
unreasonable burdens on Servicer, and only to the extent permitted under
applicable law.

 
 
- 47 -

--------------------------------------------------------------------------------

 
 
 
(f)
Headings.  The headings and subheadings contained in this Settlement Agreement
are inserted for convenience only and shall not affect the meaning or
interpretation of this Settlement Agreement or any provision hereof.

 
 
(g)
Amendment and Waiver.  No change or amendment shall be valid unless it is made
in writing and executed by the Parties to this Settlement Agreement.  No
specific waiver of any of the terms of this Settlement Agreement shall be
considered as a general waiver. All waivers of this Settlement Agreement must be
in writing and signed by or on behalf of the Party waiving its rights.  No delay
or failure on the part of any Party to exercise any right, remedy, power or
privilege under this Settlement Agreement shall operate as a waiver thereof, and
no single or partial exercise by any Party of any such right, remedy, power or
privilege precludes other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 
 
(h)
Costs.  The Parties agree that they are solely responsible for their own
attorneys’ fees, costs and expenses incurred in connection with the Mortgage
Insurance Dispute, the Arbitration Action, the Litigation Action or dispute
resolution pursuant to Section 11 (except as expressly provided otherwise in
Section 11) and the execution, delivery and implementation of this Settlement
Agreement.

 
 
(i)
Advice of Counsel.  Each of the Parties acknowledges that it has had the advice
of counsel in connection with this Settlement Agreement, and has entered into
this Settlement Agreement freely after reviewing this Settlement Agreement with
counsel.

 
 
(j)
Corporate Existence and Authority.  Each of the Parties represents that (1) it
is validly existing under the laws of its chartering authority and has full
power and authority to conduct its business as now conducted by it, (2) it has
full power and authority to execute and deliver this Settlement Agreement and to
perform its obligations hereunder, (3) it has taken all necessary corporate
action to authorize the execution and delivery of this Settlement Agreement and
the performance of its duties and obligations contemplated hereby, (4) none of
such execution, delivery, or performance of this Agreement and the transactions
contemplated hereby: (A) conflicts with the obligations of such Party under any
material agreement binding upon it; (B) requires any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental authority, agency or instrumentality, or any third party, except
for (i) any authorization, consent, approval, registration, declaration, filing,
or notice that has been obtained or given prior to the date hereof, (ii) the OCI
Consent; (iii) the Other Consents; and (iv) the occurrence of the Initial
Implementation Date; (C) results in, or requires, the creation or imposition of
any lien or other charge upon or with respect to any of the assets now owned or
hereafter acquired by a Party, (5) this Settlement Agreement, upon execution and
delivery, is a valid and binding agreement, enforceable against it in accordance
with the terms of this Settlement Agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, insurers’ rehabilitation and
liquidation, and other similar laws affecting creditor’s rights generally and
general principles of equity.  To the extent CHL or Servicer provides an Other
Consent required under Section 5 with respect to a particular Trust/Other under
contractual or delegated authority without specific approval by the Trust/Other,
at each time CHL or Servicer takes such action, CHL or Servicer represents and
warrants that it is authorized to deliver such Other Consent on behalf of the
Trust/Other to which such Other Consent relates.

 
 
- 48 -

--------------------------------------------------------------------------------

 
 
 
(k)
Certain Representations by MGIC.  MGIC represents and warrants as of the Signing
Date, and shall be deemed to represent and warrant as of (x) MGIC’s deposit of
the Settlement Payment and the Denial Settlement Payment into the MGIC Escrow
Account and (y) each Other Implementation Date, that:

 



 
(i)
MGIC (a) is not and, immediately after giving effect to the consummation of the
transactions contemplated by this Agreement and the other transactions
contemplated hereby, will not be insolvent as such term is defined in Wisconsin
Statute section 600.03, and (b) has received “reasonably equivalent value” as
that term is used by the Uniform Fraudulent Transfer Act (“UFTA”) and “fair
consideration” as that term is used by the Uniform Fraudulent Conveyance Act
(“UFCA”) in exchange for any payments made by MGIC pursuant to this Settlement
Agreement, including, but not limited to, the Settlement Payment and the Denial
Settlement Payment, and performance by MGIC of its other obligations hereunder,
each in accordance with the terms and conditions of this Settlement Agreement
and the Escrow Agreement.

 
 
(ii)
MGIC has made available to CHL and Servicer true and complete copies of (A) the
unaudited statutory annual statements of MGIC, containing the annual statutory
statements of assets, liabilities and capital and surplus of MGIC as at December
31, 2012, 2011 and 2010 and the related statements of income, which include
changes in statutory capital and surplus accounts, and cash flows for the fiscal
years then ended, together with all exhibits, schedules and notes thereto and
any related certifications filed with the OCI, and (B) the audited statutory
financial statements of MGIC containing the annual statutory statements of
admitted assets, liabilities and capital and surplus of MGIC as at December 31,
2011 and 2010 and the related statutory statements of operations, statutory
statements of capital and surplus and statutory statements of cash flows for the
fiscal years then ended, together with all exhibits, schedules and notes thereto
(the portion of the documents referred to in the foregoing clauses (A) and (B)
that are financial statements are collectively referred to as the “Statutory
Statements” and the remaining portion of such documents is the “Additional
Items”).  The Statutory Statements (A) have been derived from the books and
records of MGIC, (B) have been prepared in accordance with all applicable laws
and applicable accounting principles, (C) have been timely filed with or
submitted to the OCI on forms prescribed or permitted by the OCI and (D) fairly
present in all material respects, in accordance with applicable accounting
principles, the statutory financial position, results of operations and cash
flows, assets, liabilities, capital and surplus, changes in statutory surplus
and cash flows of MGIC as at the respective dates of, and for the periods
referred to in, the Statutory Statements (to the extent presented in such
statements).  The Additional Items (A) have been derived from the books and
records of MGIC, except that this subclause (A) does not apply to the portion of
the Additional Items that are certifications, (B) have been prepared in
accordance with all applicable laws, and (C) have been timely filed with or
submitted to the OCI on forms prescribed or permitted by the OCI.

 
 
- 49 -

--------------------------------------------------------------------------------

 
 
 
(iii)
MGIC is not the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding.  MGIC has not received any oral or written notice from any
governmental authority, including the OCI, threatening to seek to initiate any
such proceeding.

 
 
(l)
Certain Representations by CHL.  CHL represents and warrants as of the Signing
Date, and shall be deemed to represent and warrant as of (x) CHL’s deposit of
the CHL Escrow Amount into the CHL Escrow Account and (y) each Other
Implementation Date, that:

 



 
(i)
CHL has received “reasonably equivalent value” as that term is used by the UFTA
and “fair consideration” as that term is used by the UFCA in exchange for any
payments made by CHL pursuant to this Settlement Agreement, including, but not
limited to, the CHL Escrow Amount, and performance by CHL of its other
obligations hereunder, each in accordance with the terms and conditions of this
Settlement Agreement and the Escrow Agreement.

 
 
(ii)
CHL is not the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding.  CHL has not received any oral or written notice from any
governmental authority threatening to seek to initiate any such proceeding.

 
 
- 50 -

--------------------------------------------------------------------------------

 
 
 
(m)
Counterparts.  This Settlement Agreement may be executed in counterparts, and
when each Party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with the other
signed counterparts, shall constitute one agreement, which shall be binding upon
and effective as to all Parties. Signatures of the Parties transmitted by fax or
.pdf shall be deemed to be their original signatures for all purposes.

 
 
(n)
Entire Agreement.  This Settlement Agreement, together with the attached
Schedules and Exhibits (whether such Exhibits are executed or not), the letter
agreement between the Parties dated December 10, 2012, the MGIC/BANA Settlement
Agreement to the extent expressly referenced in this Settlement Agreement, each
document executed by the Parties that expressly references this Section 19(n),
and the Master Policy to the extent that the terms and conditions of this
Settlement Agreement do not supersede the terms and conditions of an applicable
Master Policy, constitutes the entire agreement between the Parties with respect
to the subject matter of this Settlement Agreement and supersedes all prior and
contemporaneous oral and written agreements, discussions and correspondence,
including agreements in principle, drafts, descriptions of this Settlement
Agreement, and prior written agreements.  The Parties further acknowledge and
represent that other than as specifically stated herein, no promises or
inducements have been offered for this Settlement Agreement, and this Settlement
Agreement is executed without reliance by either Party on any representation,
statement, report or analysis of any other Party or any of their respective
representatives concerning or relating to this Settlement Agreement or the
settlement effected hereby.

 
 
(o)
Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any provision of this
Settlement Agreement is not performed in accordance with its specific terms or
otherwise is breached. Each of the Parties agrees that any Party shall be
entitled, in addition to any other remedy at law or in equity, to enforce the
terms of this Settlement Agreement through an arbitration award seeking a decree
of specific performance without the necessity of proving the inadequacy of money
damages as a remedy or the posting of any bond.

 
 
(p)
Further Assurances.  The Parties shall execute such further instruments and take
such further actions as may reasonably be necessary to carry out the intent of
this Settlement Agreement.

 
[The following page is the signature page.]
 
 
- 51 -

--------------------------------------------------------------------------------

 


 IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the date first stated above.
 
MORTGAGE GUARANTY INSURANCE CORPORATION
 
COUNTRYWIDE HOME LOANS, INC.
          /s/ Patrick Sinks   /s/ Michael Schloessmann   
Name:  Patrick Sinks
 
Name:  Michael Schloessmann
 
Title:  President and Chief Operating Officer
 
Title:  President
             
BANK OF AMERICA, N.A., as Master Servicer or Servicer
              /s/ Anthony T. Meola      
Name:  Anthony T. Meola
     
Title:  Senior Vice President
 

 
 
- 52 -

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Documents Required to Perfect a Claim
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
EXHIBIT B
 
DOCUMENTS REQUIRED TO PERFECT A CLAIM
 
Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) and references to Exhibits are to Exhibits
to the Settlement Agreement.
 
 
·
Declaration of loss, including Lender’s calculation of the Claim Amount,
prepared by Lender



A copy of each of the following documents:
 
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
If MGIC is exercising its right to acquire a property, the original of each of
the following:
 
 
·
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Origination Documents Required for Fraud Investigations
Due to State Regulations
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
EXHIBIT C
 
ORIGINATION DOCUMENTS REQUIRED FOR FRAUD INVESTIGATIONS DUE TO STATE REGULATIONS
 
Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) and references to Exhibits are to Exhibits
to the Settlement Agreement.
 
A copy of each of the following, as requested pursuant to the Settlement
Agreement:
 
 
·
Loan application (1003)

 
·
Appraisal and satisfactory completion certificate, if applicable

 
·
Verification of income – pay stubs/W2s, if applicable to loan type

 
·
Verification of employment, if applicable to loan type

 
·
Tax returns, if applicable to loan type

 
·
Credit reports

 
·
Verification of deposits or bank statements, if applicable to loan type

 
·
Transmittal summary (1008)

 
·
HUD 1 settlement statement

 
·
Note

 
·
Mortgage or deed of trust

 
·
Purchase agreement or sales contract

 
·
Escrow instructions

 
·
Gift letter and supporting documentation, if applicable

 
·
Title commitment

 
·
Closing instructions

 
·
IRS form 4506,  if applicable

 
·
Underwriter conditions

 
·
Underwriter approval form

 
·
Automated findings report (AUS results)

 
·
Foreclosure and Bankruptcy Affidavit, Declaration and Sworn Statement
Preparation PP (122407) pursuant to the DOJ Settlement, if applicable

 
·
Any other document to which MGIC is entitled under the applicable Master Policy
(without regard to Exhibits B and F)



 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Form of OCI Interpretive Letter
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
OCI INTERPRETIVE LETTER
 
[Letterhead of State of Wisconsin / Office of the Commissioner of Insurance]
 
Re: Stipulation and Order dated November 29, 2012 in the Matter of Case No.
12-C35029 (the “Order”)


Dear Mr. [MGIC officer]:


Mortgage Guaranty Insurance Corporation (“MGIC”) has provided this Office with a
final draft of each of (i) the Confidential Settlement Agreement and Release to
be entered into by and among MGIC, Countrywide Home Loans, Inc., and Bank of
America, N.A., in its capacity as master servicer or servicer, and (ii) the
Confidential Settlement Agreement and Release to be entered into by and between
MGIC and Bank of America, N.A., on its own behalf and  as successor to the
entities referred to therein (each such Agreement is hereinafter individually
referred to as the “Agreement”).  MGIC is not subject to any statutory
obligations or supervisory orders which would subject either Agreement to
approval or disapproval by this Office.


This letter will confirm that MGIC does not fail to honor its payment
obligations within the meaning of paragraph (1)(B) of the Order when MGIC makes
payments pursuant to a consensual, binding agreement between MGIC and any of its
policyholders to resolve a bona fide dispute between them as to claims or
demands arising from or relating to an insurance policy issued by MGIC.
Accordingly, the provisions of paragraph (1)(B) of the Order shall not apply to
the disputed claims to be satisfied and resolved pursuant to each Agreement. The
provisions of paragraph (1)(B) would apply, however, if MGIC failed to honor its
obligations to pay claims that it believed in good faith were valid pursuant to
each Agreement or any other settlement agreement.


Sincerely,
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Exclusions
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
  
EXHIBIT F
 
EXCLUSIONS
 
Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) or, where noted, in the Settlement
Agreement.
 
Flow Policy #71-7135 (8/94)
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
Select Master Policy for Multiple Loan Transactions #71-70283 (2/05)
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 


Execution Copy
 
Master Policy for Multiple Loan Transactions #71-70276 (2/05)
 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
 
o
[***]

 
·
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Other Consent Language
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G – Other Consent
 
________________, [in its capacity as [trustee (the “Trustee”) OR state capacity
as a decision-maker and define the term for that person or entity] for [name of
trust or other entity(the “Trust”) OR define the term for another entity] has
been asked to review the Confidential Settlement Agreement and Release by and
among Mortgage Guaranty Insurance Corporation (“MGIC”), Countrywide Home Loans,
Inc. (“CHL”), and Bank of America, N.A. (“Servicer”), dated April 19, 2013 (the
“Settlement Agreement”), and to approve of and consent to the Settlement
Agreement’s terms and execution, including Section 8 of the Settlement
Agreement. Capitalized terms not defined in this consent have the meanings given
them in the Settlement Agreement.
 
On behalf of the [Trust], and in its capacity as [Trustee], [Trustee] (i)
approves of and consents to the Settlement Agreement’s terms and execution, (ii)
agrees that this Other Consent inures to the benefit of MGIC, CHL, and Servicer,
and (ii) understands that in consenting to the Settlement Agreement, it is also
consenting to, and joins in as if named as the releasor therein, the releases
set forth in Sections 13 and 14 of the Settlement Agreement, intending by so
doing to benefit specifically each of the CHL Released Parties and the MGIC
Released Parties, respectively.
 
[Trustee] agrees that MGIC may provide to CHL or Servicer such information and
documentation regarding the Subject Loans as CHL or Servicer may reasonably
require under the Settlement Agreement.
 
[The form of Other Consent will be tailored so that it is applicable only to a
particular Trust/Other.]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 
MGIC Escrow Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy


ESCROW AGREEMENT


THIS ESCROW AGREEMENT, dated as of April 19, 2013 (“Escrow Agreement”), is by
and between Mortgage Guaranty Insurance Corporation (“MGIC”), Countrywide Home
Loans, Inc. (“CHL”), and Bank of America, N.A., in its capacity as master
servicer or servicer of Subject Loans (“Servicer”); and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Escrow Agent hereunder (“Escrow
Agent”).  MGIC, CHL, and Servicer are sometimes referred to collectively in this
Escrow Agreement as the “Parties.”


BACKGROUND


A.  The Parties have entered into a Confidential Settlement Agreement and
Release (the “Settlement Agreement”), dated as of April 19, 2013, pursuant to
which the Parties have resolved their claims and differences with respect to
Subject Loans.  The Settlement Agreement provides that the Parties shall deposit
the Escrow Funds (defined below) in segregated escrow accounts to be held by
Escrow Agent, and disbursed to the Parties as jointly instructed by the Parties
in writing.  Capitalized terms not otherwise defined in this Escrow Agreement
have the meanings given them in the Settlement Agreement.


B.  Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and the earnings thereon in accordance with the terms of this Escrow
Agreement and as instructed by the Parties pursuant to the Settlement Agreement.


C.  Pursuant to the Settlement Agreement, the Parties have appointed the
Representatives (as defined below) to represent them for all purposes in
connection with the funds to be deposited with Escrow Agent and this Escrow
Agreement.


D.  In order to establish the escrow of funds and to effect the provisions of
the Settlement Agreement, the Parties and Escrow Agent have entered into this
Escrow Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:


1.           Definitions.  The following terms shall have the following meanings
when used herein:


“CHL Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by CHL and delivered
to Escrow Agent, MGIC, and Servicer in accordance with the notice provisions of
this Escrow Agreement, to act as its representative(s) under this Escrow
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon.


“Escrow Period” shall mean the period commencing on the date hereof and ending
twelve (12) months later, unless earlier terminated or extended by agreement of
the Parties and Escrow Agent.


“Joint Written Direction” shall mean a written direction executed by the
Representatives and directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking an action pursuant to this Escrow
Agreement.


“MGIC Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by MGIC and delivered
to Escrow Agent, CHL, and Servicer in accordance with the notice provisions of
this Escrow Agreement, to act as its representative(s) under this Escrow
Agreement.


“Representatives” shall mean the MGIC Representatives, the CHL Representatives,
and the Servicer Representatives.


“Servicer Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by Servicer and
delivered to Escrow Agent, MGIC, and CHL in accordance with the notice
provisions of this Escrow Agreement, to act as its representative(s) under this
Escrow Agreement.
 
2.          Appointment of and Acceptance by Escrow Agent.  The Parties hereby
appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent hereby
accepts such appointment and, upon receipt by wire transfer of the Escrow Funds
in accordance with Section 3 below, agrees to hold, invest and disburse the
Escrow Funds in accordance with this Escrow Agreement.
 
3.           Deposit of Escrow Funds.  Within five (5) business days of the
Signing Date of the Settlement Agreement, and simultaneously with or after the
execution and delivery of this Escrow Agreement, the Parties will transfer the
Escrow Funds in the below amounts.  Upon receipt of any portion of the Escrow
Funds, Escrow Agent shall acknowledge the receipt and deposit of each subject
portion to the Parties and counsel identified in Section 17(a) of the Settlement
Agreement, and Section 14 of this Escrow Agreement.


a.           MGIC shall deposit the Settlement Payment and the Denial Settlement
Payment by wire transfer of immediately available funds to an account designated
by Escrow Agent, which shall be the MGIC Escrow Account as defined in the
Settlement Agreement.
 
 
2

--------------------------------------------------------------------------------

 


b.           CHL shall deposit the CHL Escrow Amount by wire transfer of
immediately available funds to an account designated by Escrow Agent, which
shall be the CHL Escrow Account as defined in the Settlement Agreement.


The deposits by each of MGIC and CHL shall be made to and held in a separate
account, segregated from the deposit(s) by the other Party made pursuant to this
Escrow Agreement and from all other funds and accounts held by the Escrow Agent.


4.           Disbursements of Escrow Funds; Acknowledgement of Security
Interests in Disbursement Rights.  Escrow Agent shall disburse the Escrow Funds
at any time and from time to time, upon receipt of, and in accordance with, a
Joint Written Direction pursuant to Section 8 of the Settlement Agreement.  Such
Joint Written Direction shall contain wiring instructions or an address to which
one or more checks shall be sent.  Upon the expiration of the Escrow Period,
Escrow Agent shall distribute, as promptly as practicable, any remaining Escrow
Funds as set forth in a Joint Written Direction, or if Escrow Agent has not
received such Joint Written Direction, Escrow Agent may take action pursuant to
Section 5 of this Agreement.  All disbursements of funds from the Escrow Funds
shall be subject to the fees and claims of Escrow Agent and the Indemnified
Persons (as defined below) pursuant to Section 10 and Section 11 below.  Escrow
Agent acknowledges the security interest granted by MGIC to Servicer, pursuant
to Section 2(e)(i) of the Settlement Agreement, in all of MGIC’s right, title
and interest in and to any and all disbursements from the MGIC Escrow Account
(as defined in the Settlement Agreement) to which MGIC is entitled pursuant to
the terms and conditions of this Escrow Agreement or the Settlement Agreement,
as security for the full performance of MCIG’s obligations under this Escrow
Agreement and the Settlement Agreement.  Escrow Agent acknowledges the security
interest granted pursuant to Section 2(e)(ii) of the Settlement Agreement by CHL
to MGIC in all of CHL’s right, title and interest in and to any and all
disbursements from the CHL Escrow Account (as defined in the Settlement
Agreement) to which CHL is entitled pursuant to the terms and conditions of this
Escrow Agreement or the Settlement Agreement, as security for the full
performance of CHL’s obligations under this Escrow Agreement and the Settlement
Agreement.


5.           Suspension of Performance; Disbursement Into Court.  If, at any
time, (i) there shall exist any dispute between MGIC, CHL, Servicer or the
Representatives with respect to the holding or disposition of all or any portion
of the Escrow Funds or any other obligations of Escrow Agent hereunder, (ii)
Escrow Agent is unable to determine, to Escrow Agent's sole satisfaction, the
proper disposition of all or any portion of the Escrow Funds or Escrow Agent's
proper actions with respect to its obligations hereunder, or (iii) the
Representatives have not within 30 days of the furnishing by Escrow Agent of a
notice of resignation pursuant to Section 7 hereof, appointed a successor Escrow
Agent to act hereunder, then Escrow Agent may, in its sole discretion, take
either or both of the following actions:


a.           suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Escrow Agreement
until such dispute or uncertainty shall be resolved to the sole satisfaction of
Escrow Agent or until a successor Escrow Agent shall have been appointed (as the
case may be).
 
 
3

--------------------------------------------------------------------------------

 


b.           petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty,
and to the extent required or permitted by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all Escrow
Funds, after deduction and payment to Escrow Agent of all fees and expenses
(including court costs and attorneys' fees) payable to, incurred by, or expected
to be incurred by Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.


Escrow Agent shall have no liability to MGIC, CHL, Servicer, their respective
owners, shareholders or members or any other person with respect to any such
suspension of performance or disbursement into court, specifically including any
liability or claimed liability that may arise, or be alleged to have arisen, out
of or as a result of any delay in the disbursement of the Escrow Funds or any
delay in or with respect to any other action required or requested of Escrow
Agent.


6.           Investment of Funds.  Escrow Agent shall hold the Escrow Funds in
interest-bearing accounts, and shall disburse the Escrow Funds and any proceeds
solely as provided by the Parties pursuant to a Joint Written Direction.  The
Escrow Funds shall be held only for the purpose and subject to the terms and
conditions set forth in the Settlement Agreement, and shall not be subject to
any lien, attachment, trusteeship or any judicial process.  No third parties or
their respective creditors shall have any right to, or claim respecting, the
Escrow Funds.


Escrow Agent is herein directed and instructed to initially invest and reinvest
the Escrow Funds in the investment indicated on Schedule B hereto.  MGIC, CHL,
and Servicer may provide instructions changing the investment of the Escrow
Funds by the furnishing of a Joint Written Direction to Escrow Agent; provided,
however, that no investment or reinvestment may be made except in the
following:  (a) direct obligations of the United States of America or
obligations the principal of and the interest on which are unconditionally
guaranteed by the United State of America; (b) U.S. dollar denominated money
market deposit accounts and certificates of deposits issued by any bank, bank
and trust company, or national banking association (including Escrow Agent and
its affiliates), which such deposits are either (i) insured by the Federal
Deposit Insurance Corporation or a similar governmental agency, or (ii) with
domestic commercial banks which have a rating on their short- term certificates
of deposit on the date of purchase of “A-1” or “A-l+” by S&P and “P-1” by
Moody's and maturing no more than 360 days after the date of purchase (ratings
on holding companies are not considered as the rating of the bank); (c)
repurchase agreements with any bank, trust company, or national banking
association (including Escrow Agent and its affiliates); or (d) institutional
money market funds, including funds managed by Escrow Agent or any of its
affiliates.


Each of the foregoing investments shall be made in the name of Escrow Agent.
Notwithstanding anything to the contrary contained herein, Escrow Agent may,
without notice to the Representatives, sell or liquidate any of the foregoing
investments at any time if the proceeds thereof are required for any
disbursement of Escrow Funds permitted or required hereunder.  All investment
earnings shall become part of the Escrow Funds and investment losses shall be
charged against the Escrow Funds.  Escrow Agent shall not be liable or
responsible for loss in the value of any investment made pursuant to this Escrow
Agreement, or for any loss, cost or penalty resulting from any sale or
liquidation of the Escrow Funds.  With respect to any Escrow Funds received by
Escrow Agent after twelve o’clock, p.m., Central Standard Time, Escrow Agent
shall not be required to invest such funds or to effect any investment
instruction until the next day upon which banks in St. Paul, Minnesota, are open
for business.
 
 
4

--------------------------------------------------------------------------------

 


7.           Resignation of Escrow Agent.  Escrow Agent may resign and be
discharged from the performance of its duties hereunder at any time by giving
ten (10) days prior written notice to the MGIC, CHL, and Servicer specifying a
date when such resignation shall take effect.  Upon any such notice of
resignation, the Representatives jointly shall appoint a successor Escrow Agent
hereunder prior to the effective date of such resignation.  The retiring Escrow
Agent shall transmit all records pertaining to the Escrow Funds and shall pay
all Escrow Funds to the successor Escrow Agent, after making copies of such
records as the retiring Escrow Agent deems advisable and after deduction and
payment to the retiring Escrow Agent of all fees and expenses (including court
costs and attorneys' fees) payable to, incurred by, or expected to be incurred
by the retiring Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.  After any retiring Escrow Agent's
resignation, the provisions of this Escrow Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Escrow Agent
under this Escrow Agreement.  Any corporation or association into which Escrow
Agent may be merged or converted or with which it may be consolidated, or any
corporation or association to which all or substantially all of the escrow
business of Escrow Agent’s corporate trust line of business may be transferred,
shall be Escrow Agent under this Escrow Agreement without further act.


8.           Liability of Escrow Agent.  Escrow Agent undertakes to perform only
such duties as are expressly set forth herein and no duties shall be
implied.  Escrow Agent shall have no liability under and no duty to inquire as
to the provisions of any agreement other than this Escrow Agreement, including
without limitation any other agreement between any or all of the parties hereto
or any other persons even though reference thereto may be made herein.  Escrow
Agent shall not be liable for any action taken or omitted by it in good faith
except to the extent that a court of competent jurisdiction determines that
Escrow Agent’s gross negligence or willful misconduct was the primary cause of
any loss to the MGIC, CHL, or Servicer.  Escrow Agent's sole responsibility
shall be for the safekeeping and disbursement of the Escrow Funds in accordance
with the terms of this Escrow Agreement.  Escrow Agent shall have no implied
duties or obligations and shall not be charged with knowledge or notice of any
fact or circumstance not specifically set forth herein.  Escrow Agent may rely
upon any notice, instruction, request or other instrument, not only as to its
due execution, validity and effectiveness, but also as to the truth and accuracy
of any information contained therein, which Escrow Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same.  In no event shall Escrow Agent be liable for incidental,
indirect, special, consequential or punitive damages (including, but not limited
to lost profits), even if Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.  Escrow Agent shall
not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Funds, the accounts in which Escrow Funds are
deposited, this Escrow Agreement or the Settlement Agreement, or to appear in,
prosecute or defend any such legal action or proceeding.  Escrow Agent may
consult legal counsel selected by it in the event of any dispute or question as
to the construction of any of the provisions hereof or of any other agreement or
of its duties hereunder, or relating to any dispute involving any party hereto,
and shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the opinion or instruction of such
counsel.  MGIC, and CHL, jointly and severally, and MGIC and Servicer jointly
and severally, shall promptly pay, upon demand, the reasonable fees and expenses
of any such counsel.
 
 
5

--------------------------------------------------------------------------------

 


Escrow Agent is authorized, in its sole discretion, to comply with final orders
issued or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court's jurisdiction in the matter.  If
any portion of the Escrow Funds is at any time attached, garnished or levied
upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, judgment or decree shall be made or entered
by any court affecting such property or any part thereof, then and in any such
event, Escrow Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree which it is advised by
legal counsel selected by it is binding upon it without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it shall not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ,
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated.


9.           Indemnification of Escrow Agent.  From and at all times after the
date of this Escrow Agreement, MGIC, and CHL, jointly and severally, and MGIC
and Servicer, jointly and severally, shall, to the fullest extent permitted by
law, defend, indemnify and hold harmless Escrow Agent and each director,
officer, employee, attorney, agent and affiliate of Escrow Agent (collectively,
the “Indemnified Persons”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable attorneys' fees, costs and
expenses) incurred by or asserted against any of the Indemnified Persons,
whether direct, indirect or consequential, as a result of or arising from or in
any way relating to any claim, demand, suit, action or proceeding (including any
inquiry or investigation) by any person, including without limitation MGIC, CHL,
or Servicer, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Escrow Agreement or any transactions contemplated herein, whether or not
any such Indemnified Person is a party to any such action, proceeding, suit or
the target of any such inquiry or investigation; provided, however, that no
Indemnified Person shall have the right to be indemnified hereunder for any
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Person. Each Indemnified Person shall, in its
sole discretion, have the right to select and employ separate counsel with
respect to any action or claim brought or asserted against it, and the
reasonable fees of such counsel shall be paid upon demand by the MGIC,CHL, and
Servicer jointly and severally.   The obligations of MGIC, CHL, and Servicer
under this Section 9 shall survive any termination of this Escrow Agreement and
the resignation or removal of Escrow Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
The parties agree that neither the payment by MGIC, CHL, or Servicer of any
claim by Escrow Agent for indemnification hereunder nor the disbursement of any
amounts to Escrow Agent from the Escrow Funds in respect of a claim by Escrow
Agent for indemnification shall impair, limit, modify, or affect, as between
MGIC, CHL, and Servicer the respective rights and obligations of MGIC, on the
one hand, and CHL and Servicer, on the other hand, under the Settlement
Agreement.


10.           Fees and Expenses of Escrow Agent.  Escrow Agent shall be
compensated for its services hereunder in accordance with Schedule A attached
hereto.  The Parties shall be equally responsible for all of the compensation
and reimbursement obligations set forth in this Section 10, and such
compensation and reimbursement obligations shall be equally payable by the
Parties, upon demand by Escrow Agent.  Obligations under this Section 10 shall
survive any termination of this Escrow Agreement and the resignation or removal
of Escrow Agent. Escrow Agent is authorized to, and may, disburse to itself from
the Escrow Funds, from time to time, the amount of any compensation and
reimbursement of out-of-pocket expenses due and payable hereunder (including any
amount to which Escrow Agent or any Indemnified Person is entitled to seek
indemnification pursuant to Section 9 hereof).  Escrow Agent shall notify the
Representatives of any disbursement from the Escrow Funds to itself or any
Indemnified Person in respect of any compensation or reimbursement hereunder and
shall furnish to the Representatives copies of all related invoices and other
statements.  CHL, MGIC, Servicer, and the Representatives hereby grant to Escrow
Agent and the Indemnified Persons a security interest in and lien upon the
Escrow Funds to secure all obligations with respect to the right to offset the
amount of any compensation or reimbursement due any of them hereunder (including
any claim for indemnification pursuant to Section 9 hereof) against the Escrow
Funds.  If for any reason funds in the Escrow Funds are insufficient to cover
such compensation and reimbursement, MGIC, CHL, and Servicer shall promptly pay
such amounts to Escrow Agent or any Indemnified Person upon receipt of an
itemized invoice.


           11.           Representations and Warranties.  Each of MGIC, CHL, and
Servicer respectively makes the following representations and warranties to
Escrow Agent:


(i)           It is duly organized, validly existing, and in good standing under
the laws of the state of its incorporation or organization, and has full power
and authority to execute and deliver this Escrow Agreement and to perform its
obligations hereunder.


(ii)           This Escrow Agreement has been duly approved by all necessary
action, including any necessary shareholder or membership approval, has been
executed by its duly authorized officers, and constitutes its valid and binding
agreement enforceable in accordance with its terms.
 
 
7

--------------------------------------------------------------------------------

 


(iii)           The execution, delivery, and performance of this Escrow
Agreement is in accordance with the Settlement Agreement and will not violate,
conflict with, or cause a default under its articles of incorporation, articles
of organization, bylaws, management agreement or other organizational document,
as applicable, any applicable law or regulation, any court order or
administrative ruling or decree to which it is a party or any of its property is
subject, or any agreement, contract, indenture, or other binding arrangement,
including without limitation the Settlement Agreement, to which it is a party or
any of its property is subject.


(iv)           The applicable persons designated on Schedule C hereto have been
duly appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any Joint Written Direction, to amend, modify
or waive any provision of this Escrow Agreement and to take any and all other
actions as the Representatives under this Escrow Agreement, all without further
consent or direction from, or notice to, it or any other party.


(v)           No party other than the parties hereto has, or shall have, any
lien, claim or security interest in the Escrow Funds or any part thereof.  No
financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Funds or any part thereof.


(vi)           All of its representations and warranties contained herein are
true and complete as of the date hereof and will be true and complete at the
time of any disbursement of the Escrow Funds.


12.           Identifying Information.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a Trust, or other legal entity, Escrow Agent requires
documentation to verify its formation and existence as a legal entity. Escrow
Agent may ask to see financial statements, licenses, identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  Each of MGIC, CHL, and Servicer
acknowledges that a portion of the identifying information set forth herein is
being requested by Escrow Agent in connection with the USA Patriot Act,
Pub.L.107-56 (the “Act”), and each of MGIC, CHL, and Servicer agrees to provide
any additional information requested by Escrow Agent in connection with the Act
or any similar legislation or regulation to which Escrow Agent is subject, in a
timely manner.


13.           Consent to Jurisdiction and Venue.  In the event that any party
hereto commences a lawsuit or other proceeding relating to or arising from this
Escrow Agreement, the parties hereto agree that a federal court in New York
shall have the sole and exclusive jurisdiction over any such proceeding.  If
such court lacks federal subject matter jurisdiction, the parties agree that a
California federal court shall have sole and exclusive jurisdiction.  Any of
these courts shall be proper venue for any such lawsuit or judicial proceeding
and the parties hereto waive any objection to such venue.  The parties hereto
consent to and agree to submit to the jurisdiction of any of the courts
specified herein and agree to accept service of process to vest personal
jurisdiction over them in any of these courts.
 
 
8

--------------------------------------------------------------------------------

 


14.           Notice.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or email (with confirmed receipt) to the address or email
address set forth in this section 14, or to such other address as each party may
designate for itself by like notice, and shall be deemed to have been given on
the date deposited in the mail, if mailed, by first-class, registered or
certified mail, postage prepaid, addressed as set forth herein, or to such other
address as each party may designate for itself by like notice.


If to MGIC at:
 
Mortgage Guaranty Insurance Corporation
250 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Attention: Jeffrey H. Lane
Executive Vice President and General Counsel
Email:  jeff_lane@mgic.com
 
With a copy to:
 
Bartlit Beck Herman Palenchar & Scott LLP
Courthouse Place
54 West Hubbard
Chicago, Illinois  60654
Attention: Jeffrey A. Hall
Email: jeffrey.hall@bartlit-beck.com


If to CHL at:
 
Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, CA, 91302
Attention: Michael Schloessmann
President
Email: michael.schloessmann@bankofamerica.com


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com
 
 
9

--------------------------------------------------------------------------------

 


If to Servicer at:


Bank of America
50 Rockefeller Plaza, 7th Floor
NY1-050-07-01
New York, NY 10020-1605
Attention: Christopher J. Garvey
Associate General Counsel – Litigation
Email: christopher.garvey@bankofamerica.com


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com
 
If to Escrow Agent at:
U.S. Bank National Association, as Escrow Agent  
1555 N RiverCenter Drive Suite 203
 
Milwaukee, WI 53212
 
Attention:  Peter Brennan
 
Email:  Peter.Brennan@USBank.com

 
15.           Amendment or Waiver.  This Escrow Agreement may be changed,
waived, discharged or terminated only by a writing signed by the Representatives
and Escrow Agent.  No delay or omission by any party in exercising any right
with respect hereto shall operate as a waiver.  A waiver on any one occasion
shall not be construed as a bar to, or waiver of, any right or remedy on any
future occasion.


16.           Severability.  To the extent any provision of this Escrow
Agreement is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.


17.           Governing Law.  This Escrow Agreement shall be construed and
interpreted in accordance with the internal laws of the State of New York
without giving effect to the conflict of laws principles thereof.


18.           Entire Agreement.  This Escrow Agreement and the Settlement
Agreement constitute the entire agreement between the parties relating to the
deposit, holding, investment and disbursement of the Escrow Funds, and sets
forth in their entirety the obligations and duties of Escrow Agent with respect
to the Escrow Funds.  Each of the Parties acknowledges the intent and covenants
set forth in Section 2(d) of the Settlement Agreement.  In the event of any
conflict between this Escrow Agreement and such Section 2(d), then, to the
maximum extent permitted by law, such Section 2(d) shall govern.
 
 
10

--------------------------------------------------------------------------------

 


19.           Binding Effect.  All of the terms of this Escrow Agreement, as
amended from time to time, shall be binding upon, inure to the benefit of and be
enforceable by the respective successors and assigns of MGIC, CHL, Servicer, and
Escrow Agent.


20.           Execution in Counterparts.  This Escrow Agreement and any Joint
Written Direction may be executed in two or more counterparts, which when so
executed shall constitute one and the same agreement or direction.


21.           Termination.  Upon the first to occur of the termination of the
Escrow Period, the disbursement of all amounts in the Escrow Funds pursuant to
Joint Written Directions or the disbursement of all amounts in the Escrow Funds
into court pursuant to Section 4 or Section 5 hereof, this Escrow Agreement
shall terminate and Escrow Agent shall have no further obligation or liability
whatsoever with respect to this Escrow Agreement or the Escrow Funds.


22.           Dealings.  Escrow Agent and any stockholder, director, officer or
employee of Escrow Agent may buy, sell, and deal in any of the securities of the
MGIC,  CHL, or Servicer and become pecuniarily interested in any transaction in
which the MGIC, CHL, or Servicer may be interested, and contract and lend money
to the MGIC, CHL, or Servicer and otherwise act as fully and freely as though it
were not Escrow Agent under this Agreement.  Nothing herein shall preclude
Escrow Agent from acting in any other capacity for the MGIC, CHL, or Servicer or
for any other entity.


23.           Security Advice Waiver.  The Representatives acknowledge that to
the extent regulations of the Comptroller of the Currency or other applicable
regulatory entity grant the Representatives the right to receive brokerage
confirmations for certain security transactions as they occur, the
Representatives specifically waive receipt of such confirmations to the extent
permitted by law.  Escrow Agent will furnish the Representatives periodic cash
transaction statements that include detail for all investment transactions made
by Escrow Agent.


24.           Tax Reporting.  Escrow Agent shall have no responsibility for the
tax consequences of this Escrow Agreement and hereby advises each party to
consult with independent counsel concerning any tax ramifications.  Any interest
or income on the Escrow Funds shall be reported on a cash basis unless
determined otherwise in accordance with the terms of this Escrow Agreement.


[Remainder of this page intentionally left blank; signature page follows.]
 
 
11

--------------------------------------------------------------------------------

 
        
IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed under seal as of the date first above written.
 
MORTGAGE GUARANTY INSURANCE CORPORATION
 
COUNTRYWIDE HOME LOANS, INC.
                 
Name:
 
Name:
 
Title:
 
Title:
 

 

   
BANK OF AMERICA, N.A., as Master Servicer or Servicer
                     
Name:
     
Title:
             
U.S BANK NATIONAL ASSOCIATION as Escrow Agent
             
Name:
     
Title:
 



 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Schedule of Fees for Services as Escrow Agent
Due Upon Execution of Escrow Agreement



I. 
Acceptance Fee:  $1,000.00

The acceptance fee includes the administrative review of documents, initial
set-up of each account, and other reasonably required services up to and
including the closing.  This is a flat one-time fee, payable at closing.
 
II. 
Annual Administration Fee: $3,500.00

Annual administration fee for performance of the routine duties of Escrow Agent
associated with the management of each account.  Administration fees are payable
in advance.
 
III. 
Out-of-Pocket Expenses:  At Cost

Out of pocket expenses outside of wire charges will be billed back at cost.


IV. 
Extraordinary Expenses:

Reimbursement of Escrow Agent’s fees incurred including but not limited to
reasonable attorney’s fees and expenses.
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.


For a non-individual person such as a business entity, a charity, a Trust or
other legal entity we will ask for documentation to verify its formation and
existence as a legal entity. We may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


U.S. BANK NATIONAL ASSOCIATION
MONEY MARKET ACCOUNT AUTHORIZATION FORM
DESCRIPTION AND TERMS
 
The U.S. Bank Money Market Account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.


U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank’s discretion, and
may be tiered by customer deposit amount.


The owner of the account is U.S. Bank as Agent for its trust customers.  U.S.
Bank’s trust department performs all account deposits and withdrawals. Deposit
accounts are FDIC Insured per depositor, for the benefit of MGIC, CHL, and
Servicer as determined under FDIC Regulations, up to applicable FDIC limits.
 
AUTOMATIC AUTHORIZATION


In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account.  The U.S. Bank Money Market Account is a
permitted investment under the operative documents and this authorization is the
permanent direction for investment of the moneys until notified in writing of
alternate instructions.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


MGIC Representatives:
 
The following person(s) are hereby designated and appointed as the MGIC
Representatives with respect to the Settlement Payment and Denial Settlement
Payment under the Escrow Agreement:
 

     
Name: [***]
   
Title:   [***]
         
Name:  [***]
   
Title:    [***]
         
Name:   [***]
   
Title:     [***]
   

 
CHL Representative(s):
 
The following person(s) are hereby designated and appointed as the CHL
Representatives with respect to the CHL Escrow Amount under the Escrow
Agreement.
 

     
Name: [***]
   
Title:   [***]
         
Name:  [***]
   
Title:    [***]
   

 
Servicer Representative(s):
 
The following person(s) are hereby designated and appointed as the Servicer
Representatives under the Escrow Agreement.
 

     
Name: [***]
   
Title:   [***]
         
Name:  [***]
   
Title:    [***]
         
Name:   [***]
   
Title:     [***]
   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I
 
Form of Subject Loan Report
 
 
 

--------------------------------------------------------------------------------

 
 
Subject Loan Report - Exhibit I
 
Field Name
Description
MGIC Certificate Number
The number assigned by the mortgage insurance company to track the primary
insurance coverage on the loan
Recon ID Number
The number assigned by Bank of America and MGIC to identify the loan for
reconcilation purposes.
Borrower Name
Names of borrower(s)
Servicer Name *
Name of entity servicing the loan
Servicer Loan Number *
The current loan number assigned to the loan
Payee Name
Entity to whom MGIC directed the claim payment
Resolved Claim Method
Paid, rescinded, denied, canceled, or withdrawn
Claim Type
Initial or supplemental
Claim Filed Date
Date the claim was filed by the servicer or GSE
Claim Resolution Date
Date claim paid, rescinded, denied, canceled or withdrawn
Submitted Claim Amount ($)
Claim amount submitted by servicer or GSE prior to any corrections and
curtailments under the applicable Master Policy
Adjusted Claim Amount ($)
Claim amount after corrections and curtailments under the applicable Master
Policy
Mortgage Insurance Coverage Percentage (%)
MGIC percentage of coverage for the loan
Claim Benefit Amount
The Loss amount which resulted from multiplying the Adjusted Claim Amount by the
Mortgage Insurance Coverage Percentage
Settlement Percentage (%)
The Settlement Percentage applicable to the loan based on Category
classification
Settlement Percentage Claim Payment ($)
The amount that MGIC paid which resulted from multiplying the Settlement
Percentage by the Claim Benefit Amount
Settlement Percentage Reduction ($)
Amount by which the Claim Benefit Amount was reduced as a result of MGIC paying
the Settlement Percentage Claim Payment Amount

 
*
May not be current information and will only be updated upon resolution of a
claim.



 
 

--------------------------------------------------------------------------------

 
 
Exhibit J
 
Form of Stipulation and Order of Dismissal
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
David E. Weiss (SBN 148147)
Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105-3659
Telephone: (415) 543-8700
Facsimile:  (415) 391-8269
dweiss@reedsmith.com
 
David M. Halbreich (SBN 138926)
Reed Smith LLP
355 South Grand Avenue
Suite 2900
Los Angeles, CA 90071
Telephone:  (213) 457-8000
Facsimile: (213) 457-8080
dhalbreich@ReedSmith.com
 
Roxanne M. Anderson (SBN 244935)
Reed Smith LLP
10 South Wacker Drive
40th Floor
Chicago, IL 60606-7507
Telephone:  (312) 207-1000
Facsimile: (312) 207-6400
randerson@reedsmith.com
 
Attorneys for Plaintiffs COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A.
 
UNITED STATES DISTRICT COURT
 
NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
 
COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A. (successor to BAC Home
Loans Servicing, LP and f/k/a Countrywide Home Loans Servicing, LP),
 
Plaintiffs,
 
v.
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Defendant.
 
 
Case No.  C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
Honorable Jeffrey S. White

 
Case No. C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
It is hereby stipulated by and between Countrywide Home Loans, Inc. (“CHL”),
Bank of America, N.A. (“BANA”), and Mortgage Guaranty Insurance Corporation
(“MGIC”) that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and
based on the Confidential Settlement Agreement and Release, dated April 19,
2013, by and among MGIC, CHL, and BANA, in its capacity as master servicer or
servicer (the “CHL Settlement Agreement”) (a copy of which, as filed with the
Securities and Exchange Commission, is attached as Exhibit A), and the
Confidential Settlement Agreement and Release, dated April 19, 2013, by and
between MGIC and BANA (the “BANA Settlement Agreement,” a copy of which, as
filed with the Securities and Exchange Commission, is attached as Exhibit B,
together with the CHL Settlement Agreement, the “Settlement Agreements”), the
above-captioned action is dismissed with prejudice as to the loans listed on
Exhibit C and without prejudice as to the loans listed on Exhibit D.  This
dismissal expressly is conditioned upon and based on the attached Settlement
Agreements.
 
Each party shall bear its own costs and attorneys’ fees.
 
Dated:
 
Bartlit Beck Herman Palenchar & Scott LLP
           
By:
/s/ Andrew C. Baak
     
Jeffrey A. Hall
     
Joseph C. Smith, Jr.
     
Andrew C. Baak
     
Attorneys for Defendant
     
MORTGAGE GUARANTY INSURANCE CORPORATION
             
Reed Smith LLP
           
By:
/s/ David M. Halbreich
     
David M. Halbreich
     
David E. Weiss
     
Roxanne M. Anderson
     
Attorneys for Plaintiffs
     
COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A.
 

 
Case No. C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
 
2

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
No. 51 148 Y 00398 10
     
Claimant,
       
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
v.
         
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
         
Respondents.
   



The Panel, having reviewed the Confidential Settlement Agreement and Release,
dated April 19, 2013, entered into by and among Claimant and Counterclaim
Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and Respondent and
Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and Bank of America,
N.A. (“BANA”) (in its capacity as master servicer or servicer) (the “CHL
Settlement Agreement,” attached as Exhibit A), and the Confidential Settlement
Agreement and Release, dated April 19, 2013, entered into by and between MGIC
and BANA, as a successor to BAC Home Loans Servicing f/k/a Countrywide Home
Loans Servicing LP, on its own behalf and as successor in interest by de jure
merger to Countrywide Bank FSB, formerly Treasury Bank (“Countrywide Bank”) (the
“BANA Settlement Agreement,” attached as Exhibit B; the CHL Settlement Agreement
and the BANA Settlement Agreement are referred to collectively as the
“Settlement Agreements”), and GOOD CAUSE APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES, AND DECREES:


Based on the joint submission of MGIC, CHL, and BANA, and pursuant to the terms
and conditions of the applicable Settlement Agreement(s), which is/are
incorporated by reference, all claims in this arbitration related to the loans
listed on Exhibit C are dismissed with prejudice as specified in Section 6(d) of
the BANA Settlement Agreement.
 
The Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit C.
 
The Panel shall retain jurisdiction over claims in this matter related to loans
not listed on Exhibit C while the parties seek consent to resolve such claims
pursuant to the terms of the CHL Settlement Agreement.
 
Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 

Dated: ____________, 2013    
 
     
Arbitration Panel

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
No. 51 148 Y 00398 10
     
Claimant,
       
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
v.
         
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
         
Respondents.
   



The Panel, having previously reviewed the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and among Claimant and
Counterclaim Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and
Respondent and Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and
Bank of America, N.A. (“BANA”) (in its capacity as master servicer or servicer)
(the “CHL Settlement Agreement”), and the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and between MGIC and BANA, as a
successor to BAC Home Loans Servicing f/k/a Countrywide Home Loans Servicing LP,
on its own behalf and as successor in interest by de jure merger to Countrywide
Bank FSB, formerly Treasury Bank (“Countrywide Bank”) (the “BANA Settlement
Agreement;” the CHL Settlement Agreement and the BANA Settlement Agreement are
referred to collectively as the “Settlement Agreements”), and GOOD CAUSE
APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES AND DECREES:


1.           Based on the joint submission of MGIC, CHL, and BANA and consents
obtained on behalf of certain loans, and pursuant to the terms and conditions of
the Settlement Agreement(s), which is/are incorporated by reference, all claims
in this arbitration related to the loans listed on Exhibit A are dismissed with
prejudice as specified in Section 6(d) of the CHL Settlement Agreement.
 
The Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit A.
 
Except for claims related to loans that have previously been dismissed with
prejudice, the Panel shall retain jurisdiction over claims in this matter
related to loans not listed on Exhibit A while the parties continue to seek
consent to include additional loans in the CHL Settlement Agreement.
 
Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 

Dated: ____________, 2013    
 
     
Arbitration Panel

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
No. 51 148 Y 00398 10
     
Claimant,
         
v.
 
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
     
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
         
Respondents.
   



The Panel, having previously reviewed the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and among Claimant and
Counterclaim Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and
Respondent and Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and
Bank of America, N.A. (“BANA”) (in its capacity as master servicer or servicer)
(the “CHL Settlement Agreement”), and the Confidential Settlement Agreement and
Release, dated April 19, 2013, entered into by and between MGIC and BANA, as a
successor to BAC Home Loans Servicing f/k/a Countrywide Home Loans Servicing LP,
on its own behalf and as successor in interest by de jure merger to Countrywide
Bank FSB, formerly Treasury Bank (“Countrywide Bank”) (the “BANA Settlement
Agreement;” the CHL Settlement Agreement and the BANA Settlement Agreement are
referred to collectively as the “Settlement Agreements”), and GOOD CAUSE
APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES AND DECREES:


1.           Based on the joint submission of MGIC, CHL, and BANA and consents
obtained on behalf of certain loans, and pursuant to the terms and conditions of
the Settlement Agreement(s), which is/are incorporated by reference, all claims
in this arbitration related to the loans listed on Exhibit A are dismissed with
prejudice as specified in Section 6(e) of the CHL Settlement Agreement.
 
The Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit A.
 
All claims in this arbitration related to the loans listed on Exhibit B are
dismissed without prejudice; such claims shall be tolled as specified in Section
6(e) of the CHL Settlement Agreement, and shall continue to be tolled for three
(3) months after entry of this order, in addition to any other tolling periods
that may apply by operation of law.
 
Upon expiration of the three-month period referenced in Paragraph 3, the Panel
shall have no further jurisdiction over claims related to the loans listed on
Exhibit B and shall have no further involvement in the above-captioned
arbitration.
 
Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 

Dated: ____________, 2013    
 
     
Arbitration Panel

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit K
 
Form of UCC-1 Financing Statement
 
(Section 2(e)(i))
 
 
 

--------------------------------------------------------------------------------

 
 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

  A. NAME & PHONE OF CONTACT AT FILER [optional]                           B.
SEND ACKNOWLEDGMENT TO:  (Name and Address)                                    
                                 
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 
1. DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do not abbreviate or combine names
 

 
1a. ORGANIZATION'S NAME
    OR Mortgage Guaranty Insurance Corporation
1b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
1c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
          250 East Kilbourn Avenue Milwaukee WI 53202 USA
1d. SEE INSTRUCTIONS
 
 
ADD'L INFO RE
ORGANIZATION
DEBTOR
1e. TYPE OF ORGANIZATION
 
Corporation
1f. JURISDICTION OF ORGANIZATION
 
Wisconsin
1g. ORGANIZATIONAL ID # if any
 
29858
o NONE

 
2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names
 

 
2a. ORGANIZATION'S NAME
    OR  
2b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
2c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
                   
2d. SEE INSTRUCTIONS
 
 
ADD'L INFO RE
ORGANIZATION
DEBTOR
2e. TYPE OF ORGANIZATION
 
2f. JURISDICTION OF ORGANIZATION
 
 
2g. ORGANIZATIONAL ID # if any
 
 
o NONE

 
3. SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name (3a or 3b)
 

 
3a. ORGANIZATION'S NAME
    OR
Bank of America, N.A., in its capacity as master servicer or servicer
3b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
3c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
         
4500 Park Granada
Calabasas CA 91302 USA

 
4. This FINANCING STATEMENT covers the following collateral:
 
All of Debtor's right, title and interest in and to any and all disbursements
from the MGIC Escrow Account to which Debtor is entitled pursuant to the terms
and conditions of the Settlement Agreement or the Escrow Agreement. As used
herein:
 
"MGIC Escrow Account" means the escrow account established pursuant to Section 2
(c) of the Settlement Agreement, into which Debtor will deposit the certain sums
as set forth in the Settlement Agreement.
 
"Settlement Agreement" means that certain Confidential Settlement Agreement and
Release made as of April 5, 2013 by and among Debtor, Countrywide Homes Loans,
Inc. and Bank of America, N.A., in its capacity as master servicer or servicer
of certain loans described therein.
 
"Escrow Agreement" means that certain Escrow Agreement dated as of April 5, 2013
by and between Debtor, Countrywide Home Loans, Inc., and Bank of America, N.A.,
in its capacity as master servicer or servicer of certain loans described in the
Settlement Agreement; and U.S. Bank National Association as escrow agent.
 
5. ALTERNATIVE DESIGNATION [if applicable]:
o
LESSEE/LESSOR
o
CONSIGNEE/CONSIGNOR
o
BAILEE/BAILOR
o
SELLER/BUYER
o
AG. LIEN
o
NON-UCC FILING

 

6. o
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS. Attach Addendum [if applicable]
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE] [optional] o
All Debtors
o
Debtor 1
o
Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA   Wisconsin Department of Financial
Institutions

  
FILING OFFICE COPY - UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit L
 
Form of UCC-1 Financing Statement
 
(Section 2(e)(ii))
 
 
 

--------------------------------------------------------------------------------

 
 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

  A. NAME & PHONE OF CONTACT AT FILER [optional]                           B.
SEND ACKNOWLEDGMENT TO:  (Name and Address)                                    
                                 
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 
1. DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do not abbreviate or combine names
 

 
1a. ORGANIZATION'S NAME
    OR Countrywide Home Loans, Inc.
1b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
1c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
          4500 Park Granada Calabasas CA 91302 USA
1d. SEE INSTRUCTIONS
 
 
ADD'L INFO RE
ORGANIZATION
DEBTOR
1e. TYPE OF ORGANIZATION
 
Corporation
1f. JURISDICTION OF ORGANIZATION
 
New York
1g. ORGANIZATIONAL ID # if any
 
NY 273940
o NONE

 
2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names
 

 
2a. ORGANIZATION'S NAME
    OR  
2b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
2c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
                   
2d. SEE INSTRUCTIONS
 
 
ADD'L INFO RE
ORGANIZATION
DEBTOR
2e. TYPE OF ORGANIZATION
 
2f. JURISDICTION OF ORGANIZATION
 
 
2g. ORGANIZATIONAL ID # if any
 
 
o NONE

 
3. SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name (3a or 3b)
 

 
3a. ORGANIZATION'S NAME
    OR Mortgage Guaranty Insurance Corporation
3b. INDIVIDUAL'S LAST NAME
FIRST NAME
MIDDLE NAME
SUFFIX
                   
3c. MAILING ADDRESS
CITY
STATE
POSTAL CODE
COUNTRY
          250 East Kilbourn Avenue Milwaukee WI 53202 USA

 
4. This FINANCING STATEMENT covers the following collateral:
 
All of Debtor's right, title and interest in and to any and all disbursements
from the CHL Escrow Account to which Debtor is entitled pursuant to the terms
and conditions of the Settlement Agreement or the Escrow Agreeement. As used
herein:
 
"CHL Escrow Account" means the escrow account established pursuant to Section 2
(c) of the Settlement Agreement, into which Debtor will deposit certain sums as
set forth in the Settlement Agreement.
 
"Settlement Agreement" means that certain Confidential Settlement Agreement and
Release made as of April 5, 2013 by and among Debtor, Mortgage Guaranty
Insurance Corporation and Bank of America, N.A., in its capacity as master
servicer or servicer of certain loans described therein.
 
"Escrow Agreement" means that certain Escrow Agreement dated as of April 5, 2013
by and between Debtor, Mortgage Guaranty Insurance Corporation, and Bank of
America, N.A., in its capacity as master servicer or servicer of certain loans
described in the Settlement Agreement; and U.S. Bank National Association as
escrow agent.
 
5. ALTERNATIVE DESIGNATION [if applicable]:
o
LESSEE/LESSOR
o
CONSIGNEE/CONSIGNOR
o
BAILEE/BAILOR
o
SELLER/BUYER
o
AG. LIEN
o
NON-UCC FILING

 

6. o
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS. Attach Addendum [if applicable]
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE] [optional] o
All Debtors
o
Debtor 1
o
Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA   New York Secretary of State

  
FILING OFFICE COPY - UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)
 
 

--------------------------------------------------------------------------------